Purchase and Sale Agreement


By And Between


MitEnergy Upstream LLC,
as Seller,


And


Energy XXI, Inc.,
as Buyer

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE 1
 
DEFINITIONS
 
1
ARTICLE 2
 
SALE AND TRANSFER OF ASSETS; CLOSING
 
17
         
2.01.
 
Assets
 
17
2.02.
 
Purchase Price
 
17
2.03.
 
Closing
 
18
2.04.
 
Closing Obligations
 
18
2.05.
 
Allocations and Adjustments
 
20
2.06.
 
Assumption
 
23
2.07.
 
Retained Liabilities
 
24
2.08.
 
Imbalances and Future Delivery/Payment Obligations
 
25
         
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
26
         
3.01.
 
Organization and Good Standing
 
26
3.02.
 
Authority; No Conflict
 
27
3.03.
 
Bankruptcy
 
28
3.04.
 
Taxes
 
28
3.05.
 
Legal Proceedings; Orders
 
28
3.06.
 
Brokers
 
29
3.07.
 
Tax Sharing Agreements
 
29
3.08.
 
Consents and Preferential Purchase Rights
 
29
3.09.
 
Imbalances and Future Delivery/Payment Obligations
 
29
3.10.
 
Contracts
 
29
3.11.
 
Laws and Regulations
 
31
3.12.
 
Non-Consent Operations
 
31
3.13.
 
Outstanding Capital Commitments
 
31
3.14.
 
Operation of Assets Since Effective Time
 
31
3.15.
 
No Pooling, Unitization, Communitization or Spacing Orders
 
31
3.16.
 
Material Factor
 
32
         
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
32
         
4.01.
 
Organization and Good Standing
 
32
4.02.
 
Authority; No Conflict
 
32
4.03.
 
Certain Proceedings
 
33
4.04.
 
Knowledgeable Investor
 
33
4.05.
 
Securities Laws
 
33
4.06.
 
Due Diligence
 
33
4.07.
 
Basis of Buyer’s Decision
 
33
4.08.
 
Material Factor
 
34
4.09.
 
Brokers
 
34
         
ARTICLE 5
 
COVENANTS OF SELLER
 
34

 
i

--------------------------------------------------------------------------------


 
5.01.
 
Access and Investigation
 
34
5.02.
 
Operation of the Assets
 
34
5.03.
 
Insurance
 
36
5.04.
 
Consent and Waivers
 
36
5.05.
 
Notification
 
37
5.06.
 
Satisfaction of Conditions
 
37
         
ARTICLE 6
 
COVENANTS OF BUYER
 
37
         
6.01.
 
Notification
 
37
6.02.
 
Limitations on Sections 5.05 & 6.01
 
37
6.03.
 
Satisfaction of Conditions
 
38
         
ARTICLE 7
 
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
 
38
         
7.01.
 
Accuracy of Representations
 
38
7.02.
 
Seller’s Performance
 
38
7.03.
 
No Proceedings
 
38
         
ARTICLE 8
 
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
 
38
         
8.01.
 
Accuracy of Representations
 
39
8.02.
 
Buyer’s Performance
 
39
8.03.
 
No Proceedings.
 
39
         
ARTICLE 9
 
TERMINATION
 
39
         
9.01.
 
Termination Events
 
39
9.02.
 
Effect of Termination
 
40
         
ARTICLE 10
 
INDEMNIFICATION; REMEDIES
 
40
         
10.01.
 
Survival
 
40
10.02.
 
Indemnification and Payment of Damages by Seller
 
40
10.03.
 
Indemnification and Payment of Damages by Buyer
 
41
10.04.
 
Time Limitations
 
43
10.05.
 
Limitations on Amount — Seller
 
43
10.06.
 
Limitations on Amount — Buyer
 
43
10.07.
 
Procedure for Indemnification – Third Party Claims
 
43
10.08.
 
Procedure for Indemnification – Other Claims
 
45
10.09.
 
Extent of Representations and Warranties
 
45
10.10.
 
Compliance With Express Negligence Test
 
46
10.11.
 
Limitations of Liability
 
46
         
ARTICLE 11
 
TITLE MATTERS, CASUALTIES AND ENVIRONMENTAL MATTERS
 
46

 
ii

--------------------------------------------------------------------------------


 
11.01.
 
Title Examination and Access
 
46
11.02.
 
Preferential Purchase Rights
 
47
11.03.
 
Required Consents
 
47
11.04.
 
Defensible Title
 
48
11.05.
 
Title Defects
 
48
11.06.
 
Seller’s Right to Cure
 
50
11.07.
 
Contested Title Defects
 
50
11.08.
 
Limitations on Adjustments for Title Defects
 
51
11.09.
 
Interest Additions
 
52
11.10.
 
Reconveyance
 
52
11.11.
 
Casualty Loss and Condemnation
 
52
11.12.
 
Environmental Release
 
53
         
ARTICLE 12
 
GENERAL PROVISIONS
 
54
         
12.01.
 
Records
 
54
12.02.
 
Expenses
 
54
12.03.
 
Notices
 
54
12.04.
 
Jurisdiction; Service of Process
 
56
12.05.
 
Further Assurances
 
56
12.06.
 
Waiver
 
56
12.07.
 
Entire Agreement and Modification
 
57
12.08.
 
Assignments, Successors, and No Third-Party Rights
 
57
12.09.
 
Severability
 
58
12.10.
 
Article and Section Headings, Construction
 
58
12.11.
 
Time of Essence
 
59
12.12.
 
Governing Law
 
59
12.13.
 
Counterparts
 
59
12.14.
 
Special Waivers
 
59
12.15.
 
Arbitration
 
61
12.16.
 
Tax Deferred Exchange
 
61
12.17.
 
Press Release
 
62
12.18.
 
Confidentiality
 
62
12.19.
 
Financial Information
 
65
12.20.
 
Amendments of Disclosure Schedules
 
66

 
EXHIBITS AND SCHEDULES


Exhibit “A”
 
Schedule of Wells
Exhibit “B-1”
 
Schedule of Leases
Exhibit “B-2”
 
Schedule of Contracts
Exhibit “C-1”
 
Form of Assignment of Record Title (OCS Leases)

 
iii

--------------------------------------------------------------------------------


 
Exhibit “C-2”
 
Form of Assignment of Operating Rights (OCS Leases)
Exhibit “C-3”
 
Form of Assignment and Bill of Sale of Oil and Gas Lease (State Leases)
Exhibit “C-4”
 
Form of General Assignment, Bill of Sale and Conveyance
Exhibit “C-5”
 
Form of Assignment of Overriding Royalty Interests
Exhibit “C-6”
 
Form of Assignment of OCS Pipeline Right-of-Way Grant
Exhibit “D”
 
Seller’s Disclosure Schedule
Exhibit “E”
 
Buyer’s Disclosure Schedule
Exhibit “F”
 
Form of Certificates
Exhibit “G”
 
Certain Excluded Assets
Schedule 2.02
 
Allocation of Purchase Price

 
 
iv

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT


This Purchase and Sale Agreement (this “Agreement”) is made as of November 20,
2009, by and between MitEnergy Upstream LLC, a Delaware limited liability
company (“Seller”) and Energy XXI, Inc., a Delaware corporation (“Buyer”).
 
RECITALS
 
Seller desires to sell, and Buyer desires to purchase, undivided interests in
certain oil, gas, and mineral properties and related assets and contracts, for
the consideration and on the terms set forth in this Agreement.
 
AGREEMENT
 
For and in consideration of the promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
For purposes of this Agreement, in addition to other capitalized terms defined
in this Agreement, the following terms have the meanings specified or referred
to in this Article 1 when capitalized:
 
“AAA” – as defined in Section 12.15.
 
“Affiliate” – an Affiliate of a Person means any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with the first mentioned Person.  For purposes of this
definition, “Control” with respect to a Person, means the ownership by one
Person, directly or indirectly, of fifty percent (50%) or more of the Voting
Stock of such Person; and the terms “Controls,” “Controlled by,” and other
derivatives shall be construed accordingly.  For purposes of this definition,
“Voting Stock” means capital stock issued by a corporation, the membership or
limited liability company interests of a limited liability company, or the
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
or limited liability company managers (or persons performing similar functions)
of such Person.
 
“Affiliate Buyer” – as defined in Section 12.08.
 
“Aggregate Title Defect Value” – as defined in Section 11.08.

 
1

--------------------------------------------------------------------------------

 
 
“Agreed Interest Rate” – LIBOR plus two percent (2%) per annum.
 
“Allocated Values” – the values assigned among the Assets as set forth on
Schedule 2.02.
 
“Assets” – all of Seller’s Record Title interests, Operating Rights, working
interests, net revenue interests, overriding royalty interests, net profits
interests, carried interests, rights and interests under non-consent or
non-participation provisions of operating or similar agreements, post-payout
interests, claim or cause of action interests and any other interests of a
similar nature attributable to the following, except to the extent constituting
Excluded Assets:  (i) the Leases, (ii) the Equipment, (iii) Hydrocarbons
produced after the Effective Time, (iv) the Contracts, (v) the Claims, (vi) the
Surface Rights, and (vii) the Asset Records.
 
“Asset Records” – Copies (or duplicate originals, if available) of all lease
files, land files, well files, gas and oil sales contract files, gas processing
files, division order files, abstracts, title opinions, land surveys, cores,
logs, geological and geophysical information, maps, engineering data and
reports, production records, reserve studies and evaluations (insofar as they
cover and exist within the boundaries of the Assets), and other books, records,
data, files, maps and accounting records, in each case to the extent related to
the Assets, or used or held for use in connection with the ownership, use,
maintenance or operation thereof.
 
“Assumed Liabilities” – as defined in Section 2.06.
 
“Breach” – a “Breach” of a material representation, warranty, covenant,
obligation, or other provision of this Agreement or any instrument delivered
pursuant to this Agreement shall be deemed to have occurred if there is or has
been any inaccuracy in or breach of, or any failure to perform or comply with,
such material representation, warranty, covenant, obligation, or other
provision.
 
“Business Day” – any day other than a Saturday, Sunday, or any other day on
which commercial banks in the United States of America or Japan are authorized
or required by law or executive order to close.
 
“Buyer Affiliate Assets” – the interests owned by Buyer or any Affiliate of
Buyer prior to the Effective Time in or to (i) the Leases, (ii) the Equipment,
(iii) Hydrocarbons produced after the Effective Time, (iv) the Contracts, (v)
the Claims, (vi) the Surface Rights, and (vii) the Asset Records.
 
“Buyer Group” – as defined in Section 10.02.
 
“Buyer’s Closing Documents” – as defined in Section 4.02(a).
 
“Buyer’s Disclosure Schedule” – the disclosure schedule attached as Exhibit E.
 
“Buyer’s Filings” – as defined in Section 10.03(g).

 
2

--------------------------------------------------------------------------------

 
 
“Claims” – All of Seller’s right, title and interest in and to any claims,
demands, causes of action, rights of recovery, rights of set-off, rights to
refunds and similar rights against third parties (including, without limitation,
(i) claims against insurers under the insurance policies required to be
maintained until Closing pursuant to Section 5.03 and (ii) claims for
indemnification and contribution) to the extent related to (a) the ownership,
use, construction, maintenance or operation of the Assets after the Effective
Time, (b) any damage to the Assets occurring prior to the Effective Time and not
repaired or replaced prior to the Effective Time, or (c) the Assumed
Liabilities, or any portion thereof, if any, including any claims for refunds,
prepayments, offsets, recoupment, judgments and the like, whether received as
payment or credit against future liabilities, in each case to the extent related
to the matters covered by clauses (a), (b) or (c) above; provided, however, that
the term “Claims” shall not include (1) any claims or causes of action against
Seller or any Affiliate of Seller, (2) any claims or causes of action with
respect to any Excluded Asset, (3) any claims or rights against insurers or
other third parties for Retained Liabilities for which Seller is responsible
under this Agreement, and (4) any claims or rights against insurers, other than,
in the case of clause (4) above, (I) claims or rights under the insurance
policies required to be maintained until Closing pursuant to Section 5.03
(except for Retained Liabilities) and (II) claims or rights to any insurance
proceeds for the damages referenced in (b) above to the extent Seller does not
apply such insurance proceeds against repair or replacement costs incurred by
Seller with respect to the Assets.
 
“Closing” – as defined in Section 2.03.
 
“Closing Date” – as defined in Section 2.03.
 
“Confidential Information” – all information disclosed by Seller or Seller’s
Representatives to Buyer or Buyer’s Representatives in connection with this
Agreement which is non-public, private, confidential or proprietary, including,
but is not limited to, all “Information” under the Prior Confidentiality
Agreement, all information provided to Buyer pursuant to Section 12.19, all
geological and/or geophysical data, maps, records, interpretations, graphs,
reports, documents, valuations, statements, analyses, compilations, studies or
other documents and all other technical, economic or descriptive information,
data or concepts relating to the Assets that are disclosed by Seller or Seller’s
Representatives to Buyer or Buyer’s Representatives in any form or format,
together with all copies, notes and other reproductions made by Buyer or its
Representatives of any Confidential Information.  Confidential Information,
however, shall not include any information:
 
 
(a)
that was in Buyer’s or any of its Affiliate’s proper possession prior to the
disclosure thereof by Seller or Seller’s Representatives to Buyer or Buyer’s
Representatives,

 
 
(b)
comes into the possession of Buyer or any of its Affiliates after the date
hereof through a third party source other than Seller or Seller’s
Representatives who had a right to obtain such information,


 
3

--------------------------------------------------------------------------------

 
 
 
(c)
that otherwise is presently, or hereafter becomes, a part of the public
knowledge or literature without default by Buyer or any of its Affiliates of its
obligations under Section 12.18(b) through (e) of this Agreement, or

 
 
(d)
that is independently developed by Buyer or any of its Affiliates.

 
“Consent” – any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization) from any Person which is required to
be obtained in connection with the execution or delivery of this Agreement or
the consummation of the Contemplated Transactions.
 
“Contemplated Transactions” – all of the transactions contemplated by this
Agreement, including, but not limited to:
 
 
(a)
the sale of the Assets by Seller to Buyer;

 
 
(b)
the execution, delivery, and performance of the Instruments of Conveyance and
all other instruments and documents required under this Agreement;

 
 
(c)
the performance by Buyer and Seller of their respective covenants and
obligations under this Agreement; and

 
 
(d)
Buyer’s acquisition, ownership, and exercise of control over the Assets.

 
“Contract” – any valid and subsisting contract, agreement or instrument by which
any of the Assets are bound, or that directly relates to or is otherwise
directly applicable to any of the Assets, only to the extent applicable to the
Assets rather than Seller’s other properties, including but not limited to,
operating agreements, unitization, pooling and communitization agreements,
declarations and orders, joint venture agreements, farmin and farmout
agreements, water rights agreements, platform agreements, production handling
agreements, exploration agreements, participation agreements, exchange
agreements, transportation or gathering agreements, agreements for the sale and
purchase of Hydrocarbons or processing agreements to the extent applicable to
the Assets or the production of Hydrocarbons from the Assets, including, without
limitation, those listed on Exhibit B-2 that are valid and subsisting and
directly relate to or are otherwise directly applicable to any of the Assets,
but excluding any contracts, agreements and instruments to the extent transfer
is prohibited by any bona fide third party restriction or Legal Requirement and
the necessary consents to transfer are not obtained as contemplated by Section
11.03.
 
“Covered Liabilities” – as defined in Section 2.06.
 
“Cure” – as defined in Section 11.06.
 
“Cure Notice” – as defined in Section 11.06.

 
4

--------------------------------------------------------------------------------

 
 
“DTPA” – as defined in Section 12.14.
 
“Damages” – as defined in Section 10.02.
 
“Defect Value” – as defined in Section 11.05.
 
“Defensible Title” – as defined in Section 11.04.
 
“De Minimis Title Defect Cost” – as defined in Section 11.08.
 
“Deposit Amount” – Five percent (5%) of the Purchase Price that is paid to
Seller in accordance with Section 2.02.  If applicable, the Deposit Amount shall
also include the additional amount equal to five percent (5%) of the Purchase
Price that is paid to Seller in accordance with Section 2.03 in connection with
an extension of the Intended Closing Date.
 
“EC 270 Withdrawal” – All monetary obligations and transfer requirements
attributable to Seller’s post-Effective Time election to withdraw from the East
Cameron, Block 270 lease and forfeit its rights and interests in and under said
lease and the applicable operating agreement, including Seller’s obligations
from and after the Effective Time under Article XVIII of the East Cameron 270
Operating Agreement dated January 1, 1971, between Pennzoil Offshore Gas
Operators, Inc., Mesa Petroleum Co., Texas Production Company and Mobil Oil
Corporation, as amended through the Effective Time.
 
“EI 330 Platform Costs” – all plugging, abandonment and removal costs with
respect to the Eugene Island 330 “A” and “C” Platforms and the wells associated
with such Platforms that are incurred by or on behalf of Seller prior to
November 1, 2009.
 
“Effective Time” – July 1, 2009, at 7:00 a.m., Central Time.
 
“Encumbrance” – any charge, equitable interest, privilege, lien, option, pledge,
collateral assignment, security interest, right of first refusal, restriction,
reservation, encroachment, defect or irregularity of any kind.
 
“Environment” – soil, land, surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwater, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.
 
“Environmental Condition” –  (i) any condition existing prior to the Closing
Date with respect to the Assets, the air, land, soil, surface, seabed,
subsurface strata, surface water, ground water, or sediments, or Hazardous
Materials released or migrating from the Assets, which causes an Asset to be
subject to Remediation under, or not in compliance with an Environmental Law, or
(ii) any operating practice or similar course of conduct by Seller or its
Affiliates (or the operator) with respect to the Assets that existed or
commenced prior to the Closing Date with respect to matters governed by or
regulated under Environmental Laws that is not in compliance with such
Environmental Laws.

 
5

--------------------------------------------------------------------------------

 
 
“Environmental Law” – any Legal Requirement that requires or relates to:
 
 
(a)
advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials that could
have significant impact on the Environment;

 
 
(b)
preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the Environment;

 
 
(c)
reducing the quantities, preventing the release, or minimizing the hazardous
characteristics of wastes that are generated;

 
 
(d)
protecting resources, species, or ecological amenities;

 
 
(e)
reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;

 
 
(f)
cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention;

 
 
(g)
making responsible parties pay private parties, or groups of them, for damages
done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets; or

 
 
(h)
protecting human health and safety.

 
“Environmental Liabilities” – any cost, damage, expense, liability, obligation,
or other responsibility arising from or under either an Environmental Law or
third party claims relating to the Environment, Environmental Conditions, or the
release, handling, use or disposal of Hazardous Materials, and which relates to
the Assets or the ownership or operation of the same.
 
“Equipment” – any and all wells, equipment, and facilities located on the
Leases, including, but not limited to, the Wells, pumps, platforms, well
equipment (surface and subsurface), saltwater disposal wells, water wells, lines
and facilities, sulfur recovery facilities, compressors, compressor stations,
dehydration facilities, treatment facilities, pipeline gathering lines, flow
lines, transportation lines, valves, meters, separators, tanks, tank batteries,
and other fixtures to the extent that the same are used for or held for use in
connection with, and attributable to Seller’s ownership or operation of, the
Leases.  The Equipment also includes all Wells listed on Exhibit A, and all
platforms, well equipment (surface and subsurface), lines and facilities and
other fixtures and personal property related to such Wells, whether or not such
Wells and related property are located on the Leases.

 
6

--------------------------------------------------------------------------------

 
 
“Excluded Assets” – the following assets, which are not covered by the
transaction contemplated by this Agreement:
 
 
(a)
(i) all trade credits, accounts receivable, notes receivable. and other
receivables attributable to the Assets with respect to any period of time prior
to the Effective Time and (ii) all deposits, cash, checks in process of
collection, cash equivalents, and funds attributable to the Assets with respect
to any period of time prior to the Effective Time;



 
(b)
all company, financial, and tax records of Seller, subject to Section 12.01
below;



 
(c)
all claims and causes of action of Seller (other than the Claims) (i) arising
from acts, omissions, or events, or damage to or destruction of property
occurring prior to the Effective Time, and (ii) affecting any of the other
Excluded Assets;



 
(d)
all rights, titles, claims, and interests of Seller (i) under any policy or
agreement of insurance or indemnity, (ii) under any bond, or (iii) to any
insurance proceeds or awards; provided that these exclusions shall not prejudice
Seller's assignment to Buyer of Seller’s interests in the Claims;



 
(e)
all Hydrocarbons produced from or attributable to the Assets with respect to all
periods prior to the Effective Time (excluding all rights and interests with
respect to Imbalances as of the Effective Time), together with all proceeds from
or attributable to such Hydrocarbons;



 
(f)
claims of Seller for refund of, or loss carry forwards with respect to (i)
production, ad valorem, or any other taxes attributable to any period prior to
the Effective Time, or (ii) income or franchise taxes or any other taxes
attributable to any of the other Excluded Assets;



 
(g)
all amounts due or payable to Seller as adjustments or refunds under any
Contracts, with respect to periods prior to the Effective Time, specifically
including, without limitation, (i) credits, adjustments, or refunds under the
Deep Water Royalty Relief Act or any other act, statute, rule, law, or
regulation, and (ii) amounts recoverable from audits under operating agreements,
but excluding all rights and interests with respect to Imbalances as of the
Effective Time;



 
(h)
all amounts due or payable to Seller as adjustments to insurance premiums
related to any period prior to the Effective Time or after Closing;


 
7

--------------------------------------------------------------------------------

 


 
(i)
all proceeds, benefits, income, or revenues accruing (and any security or other
deposits made) with respect to (i) the Assets prior to the Effective Time, but
excluding all rights and interests with respect to Imbalances as of the
Effective Time; and (ii) any of the other Excluded Assets;



 
(j)
all legal files; attorney-client communications or attorney work product;
records and documents subject to confidentiality provisions, claims of privilege
or other restrictions on access; and auditor’s reports; provided, however, that
Buyer shall be entitled to receive copies of title abstracts and title opinions
with respect to the Assets and these copies (but not the originals) will be
included in the Assets, with the understanding that Seller makes no
representation regarding the accuracy of any such title abstracts or title
opinions;



 
(k)
any interpretive seismic, geochemical, and geophysical information and data, or
other proprietary information relating thereto licensed by unaffiliated third
parties to Seller;



 
(l)
all of Seller’s and its Affiliates’ intellectual property, including but not
limited to proprietary computer software, patents, trade secrets, copyrights,
names, marks, and logos;



 
(m)
all of Seller’s contracts the primary purpose of which is intended to benefit
from or reduce or eliminate the risk of fluctuations in (i) the price of
commodities, including oil, natural gas and natural gas liquids, (ii) interest
rates, or (iii) securities, including futures, hedge, swap, collar, put, call,
floor, cap and option contracts for such purpose;



 
(n)
all claims or causes of action against Pogo Producing Company or its successors,
assigns or insurers under or pursuant to that certain Purchase and Sale
Agreement dated as of April 20, 2006, by and between Pogo Producing Company and
MitEnergy Upstream LLC, as amended; and



 
(o)
all of Seller’s transportation and production marketing or sales agreements set
forth in Exhibit “G”.



“Existing Environmental Liabilities” – All Environmental Liabilities arising out
of the operation or ownership of the Assets on or prior to the Closing Date,
other than Environmental Defects.
 
“EXXI” – as defined in Section 12.08.
 
“Final Amount” – as defined in Section 2.05(c).
 
“Final Settlement Date” – as defined in Section 2.05(c).
 
“Final Settlement Statement” – as defined in Section 2.05(c).

 
8

--------------------------------------------------------------------------------

 
 
“Future Delivery/Payment Obligation” – any obligation of Seller (i) under any
contract or agreement for the sale of gas from the Assets containing a
take-or-pay, advance payment, prepayment, or similar provision, or under any
gathering, transmission, or any other contract or agreement with respect to any
of the Assets, to gather, deliver, process, or transport any gas without then or
thereafter receiving full payment therefor, (ii) to deliver any quantities of
gas or to pay any penalties or other amounts, in connection with the violation
of any of the terms of any gas contract or other agreement with shippers with
respect to the Assets, or (iii) to pay any penalties or other payments under any
gas transportation or other agreement as a result of the delivery of quantities
of gas from the Wells in excess of the contract requirements; provided that
Future Delivery/Payment Obligations shall not include any Imbalances.
 
“Governmental Authorization” – any approval, consent, license, permit, waiver,
or other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.
 
“Governmental Body” – any:
 
 
(a)
nation, state, county, city, town, village, district, or other jurisdiction of
any nature;

 
 
(b)
federal, state, local, municipal, foreign, or other government;

 
 
(c)
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);

 
 
(d)
multi-national organization or body; or

 
 
(e)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 
“Hazardous Materials” – any material, pollutant, contaminant, substance or waste
that is regulated by any Governmental Body under any Environmental Laws.
 
“Hydrocarbons” – oil, gas, minerals, and other gaseous and liquid hydrocarbons
or any combination of the foregoing, produced from and attributable to the
Leases.
 
“Imbalances” – over-production or under-production or over-deliveries or
under-deliveries with respect to Hydrocarbons produced from or allocated to the
Assets, regardless of whether such over-production or under-production or
over-deliveries or under-deliveries arise at the platform, wellhead, pipeline,
gathering system, transportation system, processing plant or other location,
including, without limitation, any imbalances under gas balancing or similar
agreements, platform imbalances under production handling agreements, imbalances
under processing agreements and imbalances under gathering or transportation
agreements.
 

 
9

--------------------------------------------------------------------------------

 
 
“Instruments of Conveyance” – the instruments of conveyance transferring title
to the Assets.  For each OCS Lease, Seller and Buyer shall execute, acknowledge,
and deliver five (5) originals of an assignment substantially in the form of
Exhibit “C-1,” where Seller owns Record Title, or Exhibit “C-2,” where Seller
owns only Operating Rights.  For each State Lease, Seller and Buyer shall
execute, acknowledge, and deliver multiple originals (as reasonably requested by
either party) of an Assignment and Bill of Sale substantially in the form of
Exhibit “C-3,” along with such counterpart instruments as may be required by the
relevant Governmental Body, prepared on the form promulgated by such
Governmental Body.  In addition, Seller and Buyer shall execute, acknowledge,
and deliver multiple originals (as reasonably requested by either party) of (a)
a general assignment, bill of sale and conveyance covering all Assets,
substantially in the form of Exhibit “C-4,” (b) an Assignment of Overriding
Royalty Interest, substantially in the form of Exhibit “C-5,” for the overriding
royalty interests included in the Assets, (c) an Assignment of OCS Pipeline
Right-of-Way Grant, substantially in the form of Exhibit “C-6,” for each federal
OCS pipeline right-of-way grant included in the Assets for which the MMS
recognizes Seller’s title, and (d) such other instruments as may be necessary to
convey all of the Assets in forms that are mutually acceptable to the
parties.  The foregoing general assignment, bill of sale and conveyance shall
incorporate Seller’s Special Warranty.
 
“Intended Closing Date” – as defined in Section 2.03.
 
“Interest Addition” – as defined in Section 11.09.
 
“Interest Addition Notice” – as defined in Section 11.09.
 
“Interest Addition Rejection Notice” – as defined in Section 11.09.
 
“Interest Addition Value” – as defined in Section 11.09.
 
“IRC” – the Internal Revenue Code of 1986 or any successor law, and regulations
issued by the IRS pursuant to the Internal Revenue Code or any successor law.
 
“IRS” – the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.

 
10

--------------------------------------------------------------------------------

 

“JBIC Liens” – collectively the liens, mortgages, uniform commercial code
filings, security interests, collateral assignments, pledges and other
encumbrances created with respect to the Assets by or in connection with (i)
that certain Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated as of March 23, 2007, from MitEnergy
Upstream LLC, as Mortgagor, to First American Title Company, as Trustee, and
Japan Bank for International Cooperation, as Mortgagee, covering certain of the
Assets, (ii) that certain Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement (Alabama) dated as of March
23, 2007, from MitEnergy Upstream LLC, as Mortgagor, to First American Title
Company, as Trustee, and Japan Bank for International Cooperation, as Mortgagee,
covering certain of the Assets, and (iii) that certain Security Agreement dated
as of March 23, 2007, between MitEnergy Upstream LLC, as borrower or debtor, and
Japan Bank for International Cooperation, as lender or secured party.
 
“Knowledge” – an individual will be deemed to have “Knowledge” of a particular
fact or other matter only if such individual is actually aware of such fact or
other matter.  A Person (other than an individual) will be deemed to have
“Knowledge” of a particular fact or other matter if any individual who is
serving as an officer or director of such Person has, or at any relevant time
had, Knowledge of such fact or other matter.
 
“Leases” – the oil, gas, and mineral leases described on Exhibit B-1, together
with all interest derived from the such leases in or to any pools or units which
include any lands covered by any such leases or all or a part of any such leases
or include any Wells, including those pools or units shown on Exhibit B-1, and
including all interest derived from such leases in production from any such
pooled area or unit, whether such pooled area or unit production comes from
Wells located on or off of a Lease, and all tenements, hereditaments and
appurtenances belonging to such leases and such pooled areas or units.
 
“Legal Requirement” – any federal, state, local, municipal, foreign,
international, or multinational law, administrative order, constitution,
ordinance, principle of common law, regulation, statute, or treaty.
 
“LIBOR” – for the day in question or the previous banking day if the day in
question is not a banking day, the interest rate per annum (rounded upward to
the nearest whole multiple of 1/16 of 1% per annum if such rate is not such a
multiple) equal to the rate per annum at which six (6) months deposits in U.S.
Dollars are offered by the principal office of Barclays Bank in London, England
to prime banks in the London interbank market at 11:00 A.M. (London time) on
such day.
 
“MMS” – the United States Department of the Interior Minerals Management
Service.
 
“Net Revenue Interest” – for any Well or Lease (or the specified zone(s)
therein), Seller’s share of the Hydrocarbons produced, saved, and marketed
therefrom (after satisfaction of all royalties, overriding royalties,
nonparticipating royalties, net profits interests, or other similar burdens on
or measured by production of Hydrocarbons).
 
“OCS Lease” – a Lease of submerged lands under the Outer Continental Shelf Lands
Act, issued by the MMS.

 
11

--------------------------------------------------------------------------------

 
 
“Operating Rights” – with respect to an OCS Lease, a leasehold interest that
entitles the holder to conduct drilling and related operations, but the holder
of which does not have a contractual relationship with the MMS, and cannot
relinquish or terminate the OCS Lease.
 
“Order” – any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator having jurisdiction over the
matter in question.
 
“Organizational Documents” – (a) the articles or certificate of incorporation
and the bylaws of a corporation; (b) the certificate of formation or articles of
organization and limited liability company agreement or regulations of a limited
liability company; (c) the certificate of limited partnership and limited
partnership agreement of a limited partnership; (d) similar formation and
organization documents of other entities, and (e) any amendment to any of the
foregoing.
 
“Other Consumer Laws” – as defined in Section 12.14.

 
12

--------------------------------------------------------------------------------

 

“Permitted Encumbrance” – any of the following:  (a) any obligations or duties
reserved to or vested in any municipality or other Governmental Body to regulate
any Asset in any manner including all applicable Legal Requirements, except to
the extent any of the same have been applied or exercised, individually or in
the aggregate, in a manner which operates to reduce Seller’s Net Revenue
Interest in a Well below that shown in Exhibit A or increase Seller’s Working
Interest in a Well above that shown in Exhibit A without a proportionate
increase in the Net Revenue Interest; (b) the terms and conditions of  all
leases, options, servitudes, contracts for sale, purchase, exchange, refining or
processing of Hydrocarbons, operating agreements, construction agreements,
construction and operation agreements, participation agreements, shoot-to-earn
agreements, exploration agreements, partnership agreements, processing
agreements, plant agreements, pipeline, gathering, exchange, and transportation
agreements, disposal agreements, permits, licenses, and any other agreements
affecting the Assets, including those set forth as Contracts on Exhibit B-2
attached hereto, but only to the extent that they do not, individually or in the
aggregate, (i) operate to reduce Seller’s Net Revenue Interest in a Well below
that shown in Exhibit A or increase Seller’s Working Interest in a Well above
that shown in Exhibit A without a proportionate increase in the Net Revenue
Interest or (ii) except in the case of Contracts listed on Exhibit B-2,
adversely affect the ownership and/or operation of the affected Assets (as
currently used or owned) in any material respect; (c) the Consents identified in
Part 3.08 of the Seller’s Disclosure Schedule with respect to which prior to
Closing (i) waivers or consents have been obtained from the appropriate Person,
(ii) the applicable period of time for asserting such rights has expired without
any exercise of such rights, or (iii) mutually agreed upon arrangements have
been made by the parties to allow Buyer to receive substantially the same
economic benefits as if all such waivers and consents had been obtained;(d)
easements, rights-of-way, servitudes, permits, surface leases, and other similar
rights on, over, or in respect of any of the Assets, as long as any such
encumbrances, individually or in the aggregate, do not interfere in any material
respect with the exploration, development or operation of the Assets burdened
thereby; (e) lessor’s royalties, overriding royalties, production payments, net
profits interests, reversionary interests, and similar burdens with respect to a
Well if the net cumulative effect of such burdens does not operate to reduce
Seller’s Net Revenue Interest in such Well below that shown in Exhibit A or
increase Seller’s Working Interest in such Well above that shown in Exhibit A
without a proportionate increase in the Net Revenue Interest; (f) the EC 270
Withdrawal; (g) all agreements, instruments, documents, liens, encumbrances, and
other matters which are described in any Schedule or Exhibit (other than Exhibit
B-2) to this Agreement; (h) any Imbalances and Future Delivery/Payment
Obligations associated with the Assets; (i) the JBIC Liens, subject to
appropriate releases and/or termination statements providing for the release and
termination of the JBIC Liens being delivered by Seller to Buyer in connection
with the Closing; (j) any materialman’s, mechanics’, repairman’s, employees’,
contractors’, operators’ or other similar liens, security interests or charges
for liquidated amounts arising in the ordinary course of business incidental to
construction, maintenance, development, production or operation of the Assets or
the production or processing of oil, gas or other hydrocarbons therefrom, that
are not delinquent and that will be paid in the ordinary course of business or,
if delinquent, that are being contested in good faith; (k) any liens for Taxes
not yet delinquent or, if delinquent, that are being contested in good faith in
the ordinary course of business; (l) such other defects or irregularities of
title or Encumbrances as Buyer may have waived in writing or which Buyer shall
be deemed to have waived pursuant to the provisions of Section 11.05 hereof
(except, for purposes of Seller’s Special Warranty only, any matter deemed
waived by Buyer pursuant to Section 11.05 unless Buyer asserted such matter as a
Title Defect pursuant to Section 11.05, such matter was disclosed to Buyer in
connection with Buyer’s due diligence prior to Closing or Buyer had Knowledge of
such matter prior to Closing); (m) any matter which proportionately (or to a
greater extent) also affects or burdens the Buyer Affiliate Assets; and (n)
conventional rights of reassignment obligating Seller to reassign its interests
in any portion of the Leases to a third party in the event Buyer intends to
release or abandon such interest prior to the expiration of the primary term or
other termination of such interest.
 
“Person” – any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.
 
“Post-Closing Amount” – as defined in Section 2.05(c).
 
“Post-Closing Date” – as defined in Section 2.05(c).
 
“Preferential Purchase Right” – any right or agreement that enables any Person
to purchase or acquire any Asset or any interest therein or portion thereof as a
result of or in connection with the execution or delivery of this Agreement or
the consummation or performance of the terms and conditions contemplated by this
Agreement.
 
“Preliminary Amount” – as defined in Section 2.05(a).

 
13

--------------------------------------------------------------------------------

 
 
“Prior Confidentiality Agreement” – that certain Confidentiality Agreement dated
as of November 11, 2009, by and between MitEnergy Upstream LLC and Energy XXI,
Inc.
 
“Proceeding” – any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
 
“Property Costs” – as defined in Section 2.05(a).
 
“Purchase Price” – as defined in Section 2.02.
 
“Record Title” – with respect to an OCS Lease, an ownership interest in the
contractual lease document with the MMS, which includes the right to explore for
and develop oil, gas, or sulphur resources, as well as responsibilities for all
lease liabilities created or established during tenure of ownership, and which
also includes the right to relinquish the OCS Lease.
 
“Rejection Notice” – as defined in Section 11.07.
 
“Remediate” or “Remediation” – affirmative actions or remedial work taken to
remove or otherwise remedy an Environmental Condition, including but not limited
to (i) any survey, site assessment, audit, investigation, inspection, sampling,
analysis, removal, excavation, pump and treat, cleanup, disposal, storage,
handling, or treatment and (ii) any action required to bring any Asset
or operating practice or similar course of conduct by Seller or its Affiliates
(or the operator) into compliance with Environmental Laws.
 
“Representative” – with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.
 
“Retained Liabilities” – as defined in Section 2.07.
 
“S-3” – as defined in Section 2.03.
 
“SEC” – as defined in Section 2.03.
 
“Seller’s Closing Documents” – as defined in Section 3.02 (a).
 
“Seller’s Disclosure Schedule” – the disclosure schedule attached as Exhibit D.
 
“Seller Group” – as defined in Section 10.03.
 
“Seller’s Special Warranty” – If the Closing occurs, then effective as of the
Closing Date, Seller shall make the following special warranty of title:
 

 
14

--------------------------------------------------------------------------------

 
 
 
(a)
Seller warrants Defensible Title to the Assets unto Buyer against every Person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through or under Seller, but not otherwise, subject, however, to (i) all
agreements, encumbrances and other matters that are reflected or referenced in
any document in Seller’s chain of title (excluding, however, any documents in
which Seller is a party, other than the assignments and other documents
conveying or transferring title into Seller) with respect to the Assets that as
of the date of this Agreement is of record in the files of the Minerals
Management Service or the county or parish adjacent to the lease relating to
such Asset or in other appropriate public records, (ii) the Permitted
Encumbrances, and (iii) any Title Defect asserted by Buyer pursuant to Article
11.

 
 
(b)
Said special warranty of title shall run with the title to the Assets and shall
inure to the benefit of, and be enforceable by, Buyer’s respective successors
and assigns with respect to the Assets, subject to the limitations set forth
below.  Seller shall not have any liability or obligation with respect to any
breach of said special warranty of title unless, on or before the earlier of
December 30, 2010, or one (1) year after the Closing, Buyer or its successor or
assign gives Seller a Title Defect Notice with respect to such breach of special
warranty of title.

 
 
(c)
For purposes of Seller’s special warranty of title, the value of the Assets
shall be deemed to be the Allocated Value thereof, as adjusted for any
adjustment in the Purchase Price hereunder.  Recovery on Seller’s special
warranty of title shall be limited to an amount (without any interest accruing
thereon) equal to the reduction in the Purchase Price to which Buyer would have
been entitled had Buyer asserted the Title Defect giving rise to such breach of
Seller’s special warranty of title as a Title Defect pursuant to Article 11, in
each case taking into account the limitations on adjustments pursuant to Section
11.08.  A breach of Seller’s special warranty may only be asserted by delivery
to Seller of a Title Defect Notice.  Seller shall have the right, but not the
obligation, to cure any Title Defect asserted by Buyer as a breach of Seller’s
special warranty of title in the manner provided in Article 11, mutatis
mutandis.  Buyer agrees to reasonably cooperate with any attempt by Seller to
cure any such Title Defect.  Buyer’s rights with respect to Seller’s special
warranty of title do not limit Buyer’s remedies under Article 11, however, no
double recovery shall be allowed under Article 11 and Seller’s special warranty
of title.

 
“State Lease” – a Lease from any state of the United States of America, or from
a Governmental Body of any state of the United States of America.

 
15

--------------------------------------------------------------------------------

 
 
“Surface Rights” – All easements, permits, licenses, servitudes, rights-of-way,
surface or seabed leases and other surface or seabed rights appurtenant to, and
used or held for use in connection with the Assets, excluding any such
easements, permits and other rights to the extent transfer is restricted by any
Legal Requirement and the necessary authorizations or consents to transfer under
such Legal Requirement are not obtained.
 
“Tax” – any tax (including any income tax, capital gains tax, value-added tax,
sales tax, property tax, severance tax, gift tax, or estate tax), levy,
assessment, tariff, duty (including any customs duty), deficiency, or other fee,
and any related charge or amount (including any fine, penalty, interest, or
addition to tax), imposed, assessed, or collected by or under the authority of
any Governmental Body or payable pursuant to any tax-sharing agreement or any
other contract relating to the sharing or payment of any such tax, levy,
assessment, tariff, duty, deficiency, or fee.
 
“Tax Return” – any return (including any information return), report, statement,
schedule, notice, form, or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection, or payment of any Tax
or in connection with the administration, implementation, or enforcement of or
compliance with any Legal Requirement relating to any Tax.
 
“Threatened” – a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) to a party or any of its officers, directors, or
employees that would lead a prudent Person to conclude that such a claim,
Proceeding, dispute, action, or other matter is likely to be asserted,
commenced, taken, or otherwise pursued in the future.
 
“Title Claim Date” – as defined in Section 11.05.
 
“Title Defect” – any matter (other than a Permitted Encumbrance) affecting the
Assets that is created by, through or under Seller (but not otherwise) and would
cause Buyer not to receive Defensible Title pursuant to the terms of this
Agreement.  Any matter affecting the Assets that has not been created by,
through or under Seller shall not constitute a Title Defect.  Any agreement,
encumbrance or other matter affecting the Assets that has been created by,
through or under both Seller and Buyer or any Affiliate of Buyer shall not
constitute a Title Defect.
 
“Title Defect Notice(s)” – as defined in Section 11.05.
 
“UTPCPL” – as defined in Section 12.14.
 
“Wells” – oil and gas wells located on the Leases, and more particularly
described on Exhibit A, which Exhibit A may also include possible well locations
and exploratory prospects.  The Wells also include all wells listed on Exhibit
A, whether or not such wells are located on the Leases.

 
16

--------------------------------------------------------------------------------

 
 
“Working Interest” – for any Well (or the specified zone(s) therein) or Lease,
that share of costs and expenses associated with the exploration, maintenance,
development and operation of such Well or Lease that Seller is required to bear
and pay.
 
ARTICLE 2
 
SALE AND TRANSFER OF ASSETS; CLOSING
 
2.01.                  Assets.  Subject to the terms and conditions of this
Agreement, at the Closing, Seller shall sell and transfer the Assets to Buyer.
 
2.02.                  Purchase Price.  Subject to any adjustments that may be
made under Section 2.05, the purchase price (the “Purchase Price”) for the
Assets will be Two Hundred Eighty-three Million Dollars ($283,000,000.00).  The
Purchase Price for the Assets shall be allocated among the Assets as set forth
in Schedule 2.02 hereto.  The amount so allocated to a part of the Assets shall
constitute the Allocated Values for such part of the Assets.  Seller and Buyer
agree to be bound by the allocation set forth in Schedule 2.02 for purposes of
Article 11 hereof.  Contemporaneously herewith, Buyer has paid to Seller the
Deposit Amount.  If the Closing timely occurs, the Deposit Amount (without
interest) shall be applied as a credit toward the Purchase Price; provided,
however, in the event the Intended Closing Date is extended pursuant to Section
2.03 and the Closing timely occurs, the Deposit Amount plus interest at the
Agreed Interest Rate shall be applied as a credit toward the Purchase Price.  If
the Closing does not timely occur as a result of the Breach, in any material
respect, by Buyer of the terms of this Agreement and there has been no Breach,
in any material respect, by Seller of the terms of this Agreement, the Deposit
Amount (together with any interest earned thereon by Seller) shall be retained
by Seller as its sole and exclusive remedy and as liquidated damages (and not as
a penalty).  If the Closing does not timely occur for any other reason, the
Deposit Amount plus interest at the Agreed Interest Rate shall be immediately
returned to Buyer; provided, however, if the Closing does not timely occur as a
result of the Breach, in any material respect, by Seller of the terms of this
Agreement and there has been no Breach, in any material respect, by Buyer of the
terms of the Agreement, Buyer at its option may (a) terminate this Agreement, in
which event Seller shall be immediately obligated to pay the Deposit Amount plus
interest at the Agreed Interest Rate to Buyer, or (b) enforce specific
performance of the duties and obligations of Seller under this Agreement.
 
17

--------------------------------------------------------------------------------


 
2.03.                 Closing.  The purchase and sale (the “Closing”) provided
for in this Agreement shall take place at the offices of Fulbright & Jaworski
L.L.P., 1301 McKinney, Suite 5100, Houston, Texas 77010, at 10:00 a.m. (local
time) on or before January 27, 2010, or at such other time and place as the
parties may agree in writing (the “Intended Closing Date”).  In the event
Buyer’s ultimate parent entity, Energy XXI (Bermuda) Limited, files a post
effective amendment to a currently filed Registration Statement on Form S-3, or
a new Registration Statement on Form S-3, in connection with the transactions
contemplated by this Agreement (in either case the “S-3”) with the Securities
and Exchange Commission (“SEC”), and if, after all reasonable efforts have been
made by Buyer’s ultimate parent entity to obtain approval thereof, the S-3 is
not declared effective by the SEC on or before January 13, 2010, the Intended
Closing Date shall be extended until ten (10) Business Days after the S-3 is
declared effective, but in no event later than March 31, 2010, unless a later
date is mutually agreed to in writing by the parties; provided, however, the
Intended Closing Date shall not be extended pursuant to the foregoing unless (i)
Buyer, on or before January 18, 2010, gives Seller notice of such failure of the
S-3 to become effective and (ii) on or before January 27, 2010, Buyer pays to
Seller, by wire transfer to the account specified by Seller in written notice
given by Seller to Buyer, an amount equal to five percent (5%) of the Purchase
Price to be held by Seller as part of the Deposit Amount.  In the event the
Intended Closing Date is so extended by Buyer, Buyer shall pay Seller interest
on the Purchase Price at the Agreed Interest Rate, as provided for hereafter in
Section 2.05(b)(i)(B).  The date the Closing occurs, whether on the Intended
Closing Date or on the extended Closing Date provided for above, is referred to
hereafter as the “Closing Date”.  Subject to the provisions of Articles 9, 10,
and 11, failure to consummate the purchase and sale provided for in this
Agreement on the date and time and at the place determined pursuant to this
Section 2.03 shall not result in the termination of this Agreement and shall not
relieve any party of any obligation under this Agreement.  Six (6) Business Days
prior to the Closing Date, Seller will deliver to Buyer a statement setting
forth in reasonable detail Seller’s determination of the Preliminary Amount
based upon the best information available at the time the statement is prepared.
 
2.04.                  Closing Obligations.  At the Closing:
 
 
(a)
Seller shall deliver (and execute, as appropriate), or cause to be delivered
(and executed, as appropriate), to Buyer:

 
 
(i)
the Instruments of Conveyance dated as of the Closing Date;

 
 
(ii)
possession of the Assets;

 
 
(iii)
a certificate, in substantially the form set forth in Exhibit F, executed by
Seller (a) representing and warranting to Buyer that each of Seller’s
representations and warranties in this Agreement is accurate in all material
respects (or, with respect to representations and warranties qualified by
materiality, in all respects) as of the Closing Date as if made on the Closing
Date (other than representations and warranties that refer to a specified date
which need only be true and correct on and as of such specified date) and (b)
certifying as to the incumbency for each officer of Seller executing this
Agreement, the Instruments of Conveyance or other documents delivered pursuant
to this Agreement;

 
 
(iv)
certified copies of resolutions of Seller’s board of managers or other managing
authority, as appropriate, authorizing and approving the execution, delivery,
and performance of the Agreement;

 
18

--------------------------------------------------------------------------------


 
 
(v)
such documents as Buyer or counsel for Buyer may reasonably request, including
but not limited to letters-in-lieu of transfer order to purchasers of production
from the Wells;

 
 
(vi)
fully executed counterparts of releases (including all release request forms
required in any filing jurisdiction), in recordable form and reasonably
acceptable to Buyer, sufficient to release of record all JBIC Liens when
recorded or filed by Buyer, together with appropriate forms of UCC termination
statements sufficient to terminate any financing statements filed with respect
to the JBIC Liens; and

 
(vii)
true and complete copies of all consents and waivers received by Seller pursuant
to Sections 5.04, 11.02 and 11.03.

 
 
(b)
Buyer shall deliver (and execute, as appropriate) to Seller:

 
 
(i)
the Preliminary Amount, less the Deposit Amount and any interest accrued
thereon, by wire transfer to the account(s) specified by Seller in written
notice given by Seller to Buyer at least five (5) Business Days prior to the
Closing Date;

 
 
(ii)
the Instruments of Conveyance dated as of the Closing Date;

 
 
(iii)
a certificate, in substantially the form set forth in Exhibit F, executed by
Buyer (a) representing and warranting to Seller that each of Buyer’s
representations and warranties in this Agreement is accurate in all material
respects as of the Closing Date as if made on the Closing Date and (b)
certifying as to the incumbency for each officer of Buyer executing this
Agreement, the Instruments of Conveyance or other documents delivered pursuant
to this Agreement;

 
 
(iv)
certified copies of resolutions of Buyer’s board of directors or other managing
authority, as appropriate, authorizing and approving the execution, delivery,
and performance of the Agreement; and

 
 
(v)
such other documents as Seller or counsel for Seller may reasonably request.


 
19

--------------------------------------------------------------------------------

 



2.05.                  Allocations and Adjustments.  If the Closing occurs:
 
 
(a)
Notwithstanding the effective time of the Instruments of Conveyance, Buyer shall
be entitled to all revenues, production, proceeds, income, and products from or
attributable to the Assets on and after the Effective Time, and to all other
income, proceeds, receipts and credits earned with respect to the Assets on or
after the Effective Time, and shall be responsible for (and entitled to any
refunds with respect to) all Property Costs attributable to the Assets and
incurred on and after the Effective Time.  Seller shall be entitled to all
revenues, production, proceeds, income, accounts receivable, and products from
or attributable to the Assets prior to the Effective Time, and shall be
responsible for (and entitled to any refunds with respect to) all Property Costs
attributable to the Assets and incurred prior to the Effective Time. “Earned”
and “incurred”, as used in this Agreement, shall be interpreted in accordance
with generally accepted accounting principles and Council of Petroleum
Accountants Society (COPAS) standards.  “Property Costs” shall mean all amounts
attributable to the operation and ownership of the Assets incurred in the
ordinary course of business and not in Breach of this Agreement.  For purposes
of allocating revenues, production, proceeds, income, accounts receivable, and
products under this Section, (i) liquid hydrocarbons produced into storage
facilities will be deemed to be “from or attributable to” the Wells when they
pass through the pipeline connecting into the storage facilities into which they
are run, and (ii) gaseous hydrocarbons and liquid hydrocarbons produced into
pipelines will be deemed to be “from or attributable to” the Wells when they
pass through the delivery point sales meters on the pipelines through which they
are transported.  In order to accomplish the foregoing allocation of production,
the parties shall rely upon gauging, metering, and strapping procedures
conducted by Seller (or, at Seller’s election, the applicable operator) on or
about the Effective Time to the extent possible and, unless demonstrated to be
inaccurate, shall utilize reasonable interpolating procedures to arrive at an
allocation of production when exact gauging, metering, and strapping data is not
available on hand as of the Effective Time.  Ad valorem taxes for 2009 shall be
prorated on a daily basis, with Buyer liable for the portion allocated to the
period on and after the Effective Time and Seller liable for the portion
allocated to the period before the Effective Time.  If the amount of such taxes
for part, or all, of the Assets is not available on the Closing Date, proration
of taxes shall be made on the basis of taxes assessed in the previous year, with
a subsequent cash adjustment of such proration to be made between Seller and
Buyer when actual tax figures are available.  After Closing, Buyer will be
responsible for paying to the appropriate taxing authority all 2009 ad valorem
taxes with respect to the Assets, subject to Seller giving Buyer credit against
the Purchase Price or paying to Buyer Seller's prorated share of the 2009 ad
valorem taxes in accordance with this Section 2.05.  The premiums for the
insurance required to be maintained by Seller pursuant to Section 5.03 that
accrue after the Effective Time and are attributable to insurance coverage for
the period after the Effective Time until the Closing will constitute Property
Costs.  Property Costs shall not include any amounts under clauses (b), (c) and
(d) of the definition of Retained Liabilities.  The “Preliminary Amount” shall
be the Purchase Price, adjusted as provided in Section 2.05(b), based upon the
best information available at time of the Closing.


 
20

--------------------------------------------------------------------------------

 

 
(b)
The Purchase Price shall be, without duplication,

 
 
(i)
increased by the following amounts:

 
 
(A)
the aggregate amount of all non-reimbursed Property Costs which are attributable
to the period from and after the Effective Time and which have been incurred and
paid by Seller with respect to the Wells and Leases;

 
 
(B)
in the event the Intended Closing Date is extended by Buyer pursuant to the
provisions of Section 2.03, an amount equal to interest at the Agreed Interest
Rate accruing on the Purchase Price (prior to adjustment under this Section
2.05(b)) from the date of this Agreement until the extended or actual Closing
Date;

 
 
(C)
any Assumed Liabilities paid by Seller after the Effective Time and prior to the
Closing;

 
 
(D)
any other upward adjustment mutually agreed upon by the parties;

 
 
(ii)
decreased by the following amounts:

 
 
(A)
the aggregate amount of (i) proceeds received by Seller from the sale of
Hydrocarbons produced from and attributable to the Assets from and after the
Effective Time for which Buyer is entitled under Section 2.05(a) and (ii) other
proceeds received with respect to the Assets for which Buyer would otherwise be
entitled under Section 2.05(a);

 
 
(B)
the amount of any downward adjustment relating to Title Defects as set forth in
Article 11;

 
 
(C)
the aggregate amount of all downward adjustments pursuant to Article 11;


 
21

--------------------------------------------------------------------------------

 

 
(D)
Seller’s share of estimated 2009 ad valorem taxes through the Effective Time;
and

 
 
(E)
the amount of any downward adjustment mutually agreed upon by the parties.

 
 
(c)
Subject to the arbitration provisions of Article 12.15 as to adjustments under
Section 2.05(b)(ii)(B), as soon as practicable after Closing, but no later than
ninety (90) days following the Closing Date, Seller shall prepare and submit to
Buyer, a statement (the “Final Settlement Statement”) setting forth each
adjustment or payment which was not finally determined as of the Closing Date
and showing the values used to determine such adjustments to reflect the final
adjusted Purchase Price.  On or before sixty (60) days after receipt of the
Final Settlement Statement, Buyer shall deliver to Seller a written report
containing any changes that Buyer proposes be made to the Final Settlement
Statement. During this sixty (60) day period, Buyer shall be given reasonable
access to Seller's books and records relating to the matters required to be
accounted for in the Final Settlement Statement, permitted to review the working
papers of Seller relating to the Final Settlement Statement, and given
reasonable access to the employees of Seller primarily responsible for the
preparation of the Final Settlement Statement.  Seller and Buyer shall undertake
to agree with respect to the amounts due pursuant to the post-closing adjustment
no later than one hundred fifty (150) days after the Closing Date (the
“Post-Closing Date”).  If Seller and Buyer are unable to agree by the
Post-Closing Date as to adjustment matters not subject to arbitration in
accordance with this Agreement, Seller and Buyer shall nevertheless adjust the
Purchase Price to take into account all agreed-upon adjustments at that
time.  The Purchase Price, as adjusted on the Post-Closing Date, shall be called
the “Post-Closing Amount.”  If (a) the Post-Closing Amount is more than the
Preliminary Amount, Buyer shall pay to Seller the amount of the difference; or
(b) the Post-Closing Amount is less than the Preliminary Amount, Seller shall
pay to Buyer the amount of the difference.  Such payment, together with interest
at the Agreed Interest Rate, calculated from the Closing Date to the date of
payment, shall be made within five (5) Business Days after the Post-Closing Date
by wire transfer to accounts specified by Seller or Buyer, as appropriate.  For
those adjustment matters not subject to arbitration, and as to which Seller and
Buyer are unable to reach agreement by the Post-Closing Date, Seller shall
select a nationally-recognized independent accounting firm in Houston, Texas,
from a list of two such firms provided by Buyer (none of which shall be the
independent accounting firm regularly used by Buyer or Seller), which firm shall
determine the Purchase Price adjustment or payment amount in accordance with the
terms and conditions set forth in this Agreement.  The decision of such
independent accounting firm shall be binding on Seller and Buyer, and the fees
and expenses of such independent accounting firm shall be borne one-half (1/2)
by Seller and one-half (1/2) by Buyer.  The date upon which the Purchase Price
is established, as provided in the preceding sentence, shall be called the
“Final Settlement Date,” and the final adjusted Purchase Price shall be called
the “Final Amount.”  If (a) the Final Amount is more than the Post-Closing
Amount, Buyer shall pay to Seller the amount of the difference; or (b) the Final
Amount is less than the Post-Closing Amount, Seller shall pay to Buyer the
amount of the difference.  Such payment, together with interest at the Agreed
Interest Rate, calculated from the Closing Date to the date of payment, shall be
made within five (5) Business Days of the Final Settlement Date by wire transfer
to accounts specified by Seller or Buyer, as appropriate.


 
22

--------------------------------------------------------------------------------

 

2.06.                  Assumption.  If the Closing occurs, from and after the
Closing Date, Buyer shall assume, pay, and discharge the following liabilities
insofar as allocable to the Assets (“Assumed Liabilities”):
 
Any and all duties, claims, damages, expenses, fines, penalties, costs
(including attorneys’ fees and expenses), liabilities, and obligations (“Covered
Liabilities”) (i) attributable to or resulting from the ownership or operation
of the Assets from and after the Effective Time under any Contract (including
any Imbalances, subject to Seller’s obligations under Section 2.08),
Governmental Authorization, or Lease (except for the Retained Liabilities),
(ii) imposed by any Legal Requirement relating to the Assets with respect to any
event, condition, occurrence or circumstance existing or occurring on or after
the Effective Time, (iii) attributable to Seller for plugging, abandonment,
surface restoration, removal and decommissioning of the oil, gas, injection,
water or other wells, platforms, structures, facilities, pipelines and other
equipment located on the lands covered by the Leases and other Assets (including
all decommissioning obligations of Seller under 30 CFR §250.1700, et seq.),
excluding the EI 330 Platform Costs, (iv) from any act, omission, event,
condition or occurrence accruing or occurring subsequent to the Effective Time
relating to the Assets, including any event, condition or occurrence (including
any injury, death or damage to person or property) on or after the Effective
Time resulting from the condition or state, prior to the Effective Time, of any
improvement, structure, fixture, equipment or personal property included in or
constituting part of the Assets, which condition or state of such Assets shall
include any defects or flaws in such Assets or any weaknesses or other
problematic conditions caused by a failure to maintain, improve or modify such
Assets, regardless of whether such condition or state of such Assets constitutes
a violation of Environmental Laws or any other Law that occurred or existed
prior to the Effective Time (except for the Retained Liabilities), (v) all
repair, restoration, replacement and removal costs (other than EI 330 Platform
Costs) incurred after the Effective Time relating to any hurricane, storm, fire,
explosion or other casualty with respect to the Assets occurring prior to the
Effective Time, (vi) attributable to or resulting from any and all Environmental
Liabilities relating to the Assets, (vii) any loss or lack of, or defect in, or
encumbrance against title to any Asset (except to the extent Buyer can recover
therefor pursuant to Seller’s Special Warranty), and (viii) attributable to the
EC 270 Withdrawal; provided, however, the provisions of this Section 2.06 shall
not relieve Seller from (a) liability resulting from a material Breach, if any,
of its representations, warranties, or covenants under this Agreement, as
provided in Article 10, (b) Seller’s obligations under Seller’s Special
Warranty, or (c) those obligations of Seller under Article 11 that continue
after the Closing Date.

 
23

--------------------------------------------------------------------------------

 

The Assumed Liabilities shall not include any Retained Liabilities.
 
2.07.                  Retained Liabilities.  Seller shall retain, perform, pay
and discharge the following (collectively “Retained Liabilities”):


 
(a)
all repair, restoration, replacement and removal costs relating to any
hurricane, storm, fire, explosion or other casualty with respect to the Assets
incurred by Seller with respect to the Assets prior to the Effective Time
pursuant to the accounting procedure under any operating agreement covering any
of the Assets;

 
 
(b)
all EI 330 Platform Costs;

 
 
(c)
all Covered Liabilities attributable to or resulting from any claim for personal
injury or death occurring between the Effective Time and the Closing Date to the
extent Seller has liability for such claim and such claim arises out of or is
attributable to Seller’s use, ownership or operation of the Assets; provided,
however, that Seller’s obligations under this clause (b) shall be limited to the
amount of Seller’s insurance coverage (excluding any deductibles, co-payments
and Seller self insurance amounts) with respect to such claims under the
insurance policies required to be maintained until Closing pursuant to Section
5.03; and

 
 
(d)
any liability arising prior to the Effective Time with respect to gas pipeline
Imbalances.



The Retained Liabilities shall not include any Assumed Liabilities.

 
24

--------------------------------------------------------------------------------

 

2.08.                  Imbalances and Future Delivery/Payment
Obligations.  Should either party discover any inaccuracy in Parts 3.09(a),
3.09(c) or 3.09(d) of the Seller’s Disclosure Schedule prior to six (6) months
after the Closing, it shall promptly give the other party notice of such
inaccuracy.  Either party may assert one or more claims for an adjustment under
this Section by delivering a written notice of each such claim to the other
party prior to six (6) months after the Closing or, in the case of Buyer, within
five (5) Business Days after Buyer's receipt of notice of such inaccuracy from
Seller as required by this Section 2.08, if later.  If it is determined that
there is an inaccuracy in the Imbalances set forth in Part 3.09(a) of the
Seller’s Disclosure Schedule or in the Future Delivery/Payment Obligations set
forth in Part 3.09(c) of the Seller’s Disclosure Schedule, then (i) if such
claim is made before Closing, an adjustment to the Purchase Price will be made
as set forth below or (ii) if such claim is made after Closing, a post-Closing
adjustment to the Purchase Price will be made as set forth below (and in the
case of a post-Closing adjustment, the payor will also pay the payee interest at
the Agreed Interest Rate on the amount of the adjustment from the date of
Closing to the date of payment):
 
(a)    Imbalances.
 
 
(i)
If Seller’s total net Imbalance reflects that the Seller is more overproduced or
less underproduced than as set forth in Part 3.09(a) of the Seller’s Disclosure
Schedule, then the Purchase Price shall be reduced by the net change in the
total Imbalance times $4.00 per MMBtu (or, with respect to oil Imbalances,
$70.00 per barrel); or

 
 
(ii)
If Seller’s total net Imbalance reflects that the Seller is more underproduced
or less overproduced than as set forth in Part 3.09(a) of the Seller’s
Disclosure Schedule, then the Purchase Price shall be increased by the net
change in the total Imbalance times $4.00 per MMBtu (or, with respect to oil
Imbalances, $70.00 per barrel).

 
(b)    Future Delivery/Payment Obligations.
 
 
(i)
If the value of Seller’s total Future Delivery/Payment Obligations is greater
than the value of Seller’s total Future Delivery/Payment Obligations as set
forth in Part 3.09(c) of the Seller’s Disclosure Schedule (with gas delivery
obligations being valued at the rate of $4.00 per MMBtu, oil delivery
obligations being valued at $70.00 per barrel, and penalty payment obligations
being valued at the dollar amount thereof), then the Purchase Price shall be
reduced by the net change in the value of Seller’s total Future Delivery/Payment
Obligations; or

 
 
(ii)
If the value of Seller’s total Future Delivery/Payment Obligations is less than
the value of Seller’s total Future Delivery/Payment Obligations as set forth in
Part 3.09(c) of the Seller’s Disclosure Schedule (with gas delivery obligations
being valued at the rate of $4.00 per MMBtu, oil delivery obligations being
valued at $70.00 per barrel, and penalty payment obligations being valued at the
dollar amount thereof), then the Purchase Price shall be increased by the net
change in the value of Seller’s total Future Delivery/Payment Obligations.

 
 
25

--------------------------------------------------------------------------------

 

This Section 2.08 provides the exclusive remedy for any inaccuracies in Parts
3.09(a) or 3.09(c) of the Seller’s Disclosure Schedule.  With respect to any
claims made before Closing, an adjustment to the Purchase Price will be made at
Closing in the manner provided above.  With respect to any claims made after
Closing, post-Closing adjustments to the Purchase Price will be made in the
manner provided above.  If the Purchase Price is reduced as a result of any such
post-Closing adjustment, Seller will pay to Buyer the amount of such adjustment,
plus interest at the Agreed Interest Rate on the amount of the adjustment from
the date of Closing to the date of payment by Seller.  If the Purchase Price is
increased as a result of any such post-Closing adjustment, Buyer will pay to
Seller the amount of such adjustment, plus interest at the Agreed Interest Rate
on the amount of the adjustment from the date of Closing to the date of payment
by Buyer.  If one or more claims are made under this Section 2.08 post-Closing,
the amount owing with respect to any post-Closing claim will take into account
the other adjustments to the Purchase Price (at Closing and post-Closing) made
pursuant to this Section 2.08.  No deductible or limitation of liability under
this Agreement shall be applied to reduce Seller’s and Buyer's respective
obligations under this Section 2.08.  Notwithstanding anything to the contrary
contained in this Section 2.08, no adjustment to the Purchase Price will be
required (i) under Section 2.08(a) if it is determined that the actual total net
Imbalance volumes are within 2% above or below those shown in Part 3.09(a) of
Seller’s Disclosure Schedule or (ii) under Section 2.08(b) if it is determined
that actual value of Seller’s total Future Delivery/Payment Obligations are
within 2% above or below the value shown in Part 3.09(c) of Seller’s Disclosure
Schedule.


ARTICLE 3

 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer, as of the date of this Agreement, as
follows (provided, however, that notwithstanding anything in this Article 3 to
the contrary, Seller makes no representation or warranty whatsoever, express or
implied, in this Article 3 with respect to (i) any Environmental Law,
Environmental Condition or Environmental Liabilities, (ii) the condition,
adequacy, operability, state of repair, merchantability, conformity to models or
samples of materials or fitness for a particular purpose of the Assets, it being
expressly understood that all Assets are to be conveyed “As Is” And “Where Is,”
with All Faults, (iii) compliance of the Assets with the provisions and
requirements of Legal Requirements, or (iv) Seller’s title to any of the
Assets.):
 
3.01.                  Organization and Good Standing.  Seller is a Delaware
limited liability company, duly formed, validly existing, and in good standing
under the laws of the state of Delaware and every state in which it is qualified
to do business, with full company power and authority to conduct its business as
it is now being conducted, and to own or use the properties and assets that it
purports to own or use.  Seller is not a “foreign person” for purposes of
Section 1445 or Section 7701 of the IRC.

 
26

--------------------------------------------------------------------------------

 

3.02.                  Authority; No Conflict.
 
 
(a)
This Agreement constitutes the legal, valid, and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  Upon the execution and delivery by Seller of
the Instruments of Conveyance and any other documents executed and delivered by
Seller at the Closing (collectively, the “Seller’s Closing Documents”), Seller’s
Closing Documents shall constitute the legal, valid, and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy or other
similar laws affecting the rights and remedies of creditors generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).  Except as set forth in Part
3.02 of the Seller’s Disclosure Schedule, Seller has the absolute and
unrestricted right, power, authority, and capacity to execute and deliver this
Agreement and Seller’s Closing Documents, and to perform its obligations under
this Agreement and Seller’s Closing Documents.

 
 
(b)
Except as set forth in Part 3.02 of the Seller’s Disclosure Schedule, neither
the execution and delivery of this Agreement by Seller nor the consummation or
performance of any of the Contemplated Transactions by Seller shall, directly or
indirectly (with or without notice or lapse of time):

 
 
(i)
contravene, conflict with, or result in a violation of (A) any provision of the
Organizational Documents of Seller, or (B) any resolution adopted by the board
of managers or the members of Seller;

 
 
(ii)
contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge any of the Contemplated
Transactions, to terminate, accelerate or modify any terms of, or to exercise
any remedy or obtain any relief under, any Contract or agreement or any Legal
Requirement or Order to which Seller, or any of the Assets, may be subject;

 
 
27

--------------------------------------------------------------------------------

 

 
(iii)
contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental  Authorization that
relates to the Assets;

 
 
(iv)
result in the imposition or creation of any Encumbrance upon or with respect to
any of the Assets.

 
3.03.                  Bankruptcy.  There are no bankruptcy, or bankruptcy
related reorganization or arrangement, proceedings being contemplated by Seller
or, to the Knowledge of Seller, pending or Threatened against Seller.
 
3.04.                  Taxes.  Seller has filed or caused to be filed all Tax
Returns that it has been or was required to file, either separately or as a
member of a consolidated group, pursuant to applicable Legal Requirements.  All
Tax Returns filed by (or that include on a consolidated basis) Seller are true,
correct, and complete to the Knowledge of Seller.  Seller has paid all Taxes
that have become due pursuant to those Tax Returns or otherwise, or pursuant to
any assessment received by Seller, to the extent not being contested in good
faith without, to the Knowledge of Seller, any lien for Taxes having been filed
or recorded against any of the Assets.  Seller does not have any Knowledge of
any Threatened Tax assessment against it except as disclosed in Part 3.04 of the
Seller’s Disclosure Schedule.  To the Knowledge of Seller, except as disclosed
in Part 3.04 of the Seller’s Disclosure Schedule, none of the Assets were bound
as of the Effective Time and/or will be bound following the Closing by any tax
partnership agreement of or binding upon Seller or its assigns affecting any of
the Assets.
 
3.05.                  Legal Proceedings; Orders.  
 
 
(a)
To the Knowledge of Seller, except as set forth in Part 3.05 of the Seller’s
Disclosure Schedule, there is no pending Proceeding against Seller or any of its
Affiliates:

 
 
(i)
that relates to or may affect any of the Assets; or

 
 
(ii)
that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transactions.

 
 
(b)
Except as set forth in Part 3.05 of the Seller’s Disclosure Schedule, to
Seller’s Knowledge: (1) no Proceeding of the type referenced in Section 3.05 (a)
has been Threatened, (2) no event has occurred nor does any circumstance exist
that may give rise to or serve as a basis for the commencement of any such
Proceeding, and (3) no basis exists for any claim by any employee of Seller or
any other person under any Legal Requirement for which Buyer could become liable
as a successor or otherwise.

 
 
28

--------------------------------------------------------------------------------

 

 
(c)
Except as set forth in Part 3.05 of the Seller’s Disclosure Schedule, to
Seller’s Knowledge, there is no Order adversely affecting the use or ownership
of the Assets to which Seller, or any of the Assets, is subject.

 
3.06.                  Brokers.  Seller has not incurred any obligation or
liability, contingent or otherwise, for broker’s or finder’s fees with respect
to the transactions contemplated by this Agreement other than obligations that
are the sole responsibility of Seller.
 
3.07.                  Tax Sharing Agreements.  There are no tax sharing
agreements or any other contract relating to the sharing or payment of any Tax
for which Buyer will have any liability in connection with the Contemplated
Transactions.
 
3.08.                  Consents and Preferential Purchase Rights.  Except with
respect to MMS and State of Louisiana, Department of Natural Resources (or
Louisiana Mineral Board) assignment approvals, to Seller’s Knowledge, Part 3.08
of the Seller’s Disclosure Schedule sets forth all Consents and Preferential
Purchase Rights, other than those Consents which the parties have agreed not to
request pursuant to Section 11.03.
 
3.09.                  Imbalances and Future Delivery/Payment Obligations.  To
Seller's Knowledge, (i) except as set forth in Part 3.09(a) of the Seller’s
Disclosure Schedule, there are no Imbalances as of the Effective Time; (ii) the
current status of Imbalances is as set forth in Part 3.09(b) of the Seller’s
Disclosure Schedule; (iii) except as set forth in Part 3.09(c) of the Seller’s
Disclosure Schedule, there are no Future Delivery/Payment Obligations as of the
Effective Time; and (iv) except as set forth in Part 3.09(d) of the Seller’s
Disclosure Schedule, no Future Delivery/Payment Obligations have been incurred
after the Effective Time.  Notwithstanding anything to the contrary contained in
this Agreement, Seller makes no representation or warranty with respect to gas
pipeline Imbalances, which, pursuant to Section 2.07, constitute Retained
Liabilities.
 
3.10.                  Contracts.  
 
 
(a)
Set forth on Part 3.10 of the Seller’s Disclosure Schedule (and segregated in
Part 3.10 among the below categories) is a true and correct description of each
contract, agreement, lease or similar arrangement (but only as to Seller's
Knowledge in the case of any contract, agreement, lease or similar arrangement
to which the Assets were subject when acquired by Seller) which is included in
the Assets (or by which any of the Assets is bound) and which:

 
 
(i)
is between Seller and any Affiliate of Seller;

 
 
29

--------------------------------------------------------------------------------

 

 
(ii)
is a contract for the sale, purchase, processing or transportation of any
Hydrocarbons or any other Assets, except those Hydrocarbon sales, purchase,
processing or transportation agreements which can be terminated by Seller and
its assigns upon not more than thirty (30) days notice without penalty or
detriment to Seller and its assigns;

 
 
(iii)
creates a purchase option, right of first refusal, call or preferential purchase
right on any Hydrocarbons;

 
 
(iv)
creates any area of mutual interest or similar provision with respect to the
acquisition by Seller or its assigns of any interest in any Hydrocarbons, land
or asset, or contains any restrictions on the ability of Seller or its assigns
to compete with any other Person;

 
 
(v)
is a participation, partnership, joint venture, farmout, farmin or similar
agreement;

 
 
(vi)
creates or evidences any Preferential Purchase Right or Consent;

 
 
(vii)
evidences an obligation in excess of $100,000.00 to pay a deferred purchase
price of property, except accounts payable arising in the ordinary course of
business; or

 
 
(viii)
evidences a lease or rental of any land, building or other improvements or
portion thereof, excluding Leases.

 
 
(b)
Seller has made available to Buyer complete and correct copies of all Contracts
and Leases listed on Exhibit B-2 and Exhibit B-1 and/or Part 3.10 of the
Seller’s Disclosure Schedule (but only as to Seller's Knowledge in the case of
any contract, agreement, lease or similar arrangement to which the Assets were
subject when acquired by Seller).

 
 
(c)
Except as set forth on Parts 3.02 and 3.10 of the Seller’s Disclosure Schedule,
and except where the failure would not have a material adverse effect on the
operations or value of  the Assets, taken as a whole, (1) all Contracts are in
full force and effect; (2) there are no violations or breaches of any Contract
or existing facts or circumstances which upon notice or the passage of time or
both will constitute a violation or breach thereof; (3) no notice of the
exercise or attempted exercise of premature termination, price reduction,
market-out or curtailment of any Contract has been received by Seller or any
Affiliate of Seller; (4) no notice has been received by Seller or any Affiliate
of Seller that any party thereto intends not to honor its obligations under any
Contract; and (5) Seller is not participating in any discussions or negotiations
regarding modification of any Contract.

 
 
30

--------------------------------------------------------------------------------

 

 
(d)
Except as set forth in Part 3.08 of the Seller’s Disclosure Schedule, the
Contracts are freely assignable without the consent of third parties (but only
as to Seller's Knowledge in the case of any Contract to which the Assets were
subject when acquired by Seller).

 
3.11.                  Laws and Regulations.  Seller has in effect all
Governmental Authorizations necessary for it to own or lease the Assets and to
carry on its business with respect to the Assets, and there has occurred no
default under any such Governmental Authorization.
 
3.12.                  Non-Consent Operations.  Seller has not elected not to
participate in any operation or activity proposed with respect to the Assets
which could result in any of Seller’s interest in any Assets becoming subject to
a penalty or forfeiture as a result of such election not to participate in such
operation or activity, except to the extent reflected in the Net Revenue
Interests and Working Interests set forth in Exhibit A.
 
3.13.                  Outstanding Capital Commitments.  To Seller’s Knowledge,
as of the Effective Time and as of the date of this Agreement, there were and
are no outstanding AFEs or other commitments to make capital expenditures which
are binding on Seller or the Assets and which Seller reasonably anticipates will
individually require expenditures by the owner of the Assets after the Effective
Time in excess of $150,000.00, other than those shown on Part 3.13 of the
Seller’s Disclosure Schedule.
 
3.14.                  Operation of Assets Since Effective Time.  From the
Effective Time until the date of this Agreement (other than the EC 270
Withdrawal), Seller (a) has conducted the business with respect to the Assets
only in the ordinary course of business, (b) has conducted such business in the
manner required under Section 5.02(a)(i) through (iv) had such provisions been
applicable during such period, and (c) has not taken any action for which
consent or waiver by Buyer would have been required under Section 5.02(b)(ii),
(v), (vi), (vii) or (viii) had such provisions been applicable during such
period.
 
3.15.                  No Pooling, Unitization, Communitization or Spacing
Orders.  As of the date of this Agreement, Seller represents and warrants that
no pooling, unitization, communitization or spacing orders or agreements have
been entered or promulgated after the Effective Time, and Seller has not
received any notice of any proposed pooling, unitization, communitization or
spacing orders or agreements, with respect to the Assets that would cause any
change to Seller’s Net Revenue Interests or Working Interests as set forth in
Exhibit A hereto.
 
 
31

--------------------------------------------------------------------------------

 


3.16.                  Material Factor.  Seller acknowledges that Seller's
representations under this Article are a material inducement to Buyer to enter
into this Agreement and close the Contemplated Transactions with Seller.
 
ARTICLE 4

 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller, as of the date of this Agreement, as
follows:
 
4.01.                  Organization and Good Standing.  Buyer is duly organized,
validly existing, and in good standing under the laws of Delaware and in each
jurisdiction in which it conducts business, and, prior to the Closing, in each
jurisdiction in which the Assets are located.
 
4.02.                  Authority; No Conflict.  
 
 
(a)
This Agreement constitutes the legal, valid, and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  Upon the execution and delivery by Buyer of
the Instruments of Conveyance and any other documents executed and delivered by
Buyer at the Closing (collectively, the “Buyer’s Closing Documents”), the
Buyer’s Closing Documents shall constitute the legal, valid, and binding
obligations of Buyer enforceable against Buyer in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy or other similar laws affecting the rights and remedies of creditors
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).  Buyer has
the absolute and unrestricted right, power, authority, and capacity to execute
and deliver this Agreement and the Buyer’s Closing Documents, and to perform its
obligations under this Agreement and the Buyer’s Closing Documents.

 
 
(b)
Except as disclosed to Seller on Part 4.02 of the Buyer’s Disclosure Schedule,
neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
shall give any Person the right to prevent, delay, or otherwise interfere with
any of the Contemplated Transactions.

 
 
32

--------------------------------------------------------------------------------

 

 
(c)
Except with respect to MMS assignment approvals, or as disclosed to Seller on
Part 4.02 of the Buyer’s Disclosure Schedule, Buyer is not and shall not be
required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions

 
 
(d)
Buyer is or by the Intended Closing Date will be qualified with the MMS to own
the Assets.

 
4.03.                  Certain Proceedings.  There is no pending Proceeding that
has been commenced against Buyer that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions.  To Buyer’s Knowledge, no such Proceeding has been
Threatened.  There are no bankruptcy, or bankruptcy related reorganization or
arrangement, proceedings being contemplated by Buyer or, to the Knowledge of
Buyer, pending or Threatened against Buyer.
 
4.04.                  Knowledgeable Investor.  Buyer is an experienced and
knowledgeable investor in the oil and gas business.  Prior to entering into this
Agreement, Buyer was advised by its own legal, tax, and other professional
counsel concerning this Agreement, the Contemplated Transactions, the Assets,
and their value, and it has relied solely thereon and the representations and
obligations of Seller in this Agreement and the documents to be executed by
Seller in connection with this Agreement at Closing.  Buyer is acquiring the
Assets for its own account and not for distribution.
 
4.05.                  Securities Laws.  The solicitation of offers and the sale
of the Assets by Seller have not been registered under any securities
laws.  Buyer represents that at no time has it been presented with or solicited
by or through any public promotion or any form of advertising in connection with
this transaction.  Buyer represents that it intends to acquire the Assets for
its own benefit and account and that it is not acquiring the Assets with the
intent of distributing fractional, undivided interests that would be subject to
regulation by federal or state securities laws, and that if it sells, transfers,
or otherwise disposes of the Assets or fractional undivided interests therein,
it shall do so in compliance with applicable federal and state securities laws.
 
4.06.                  Due Diligence.  Without limiting or impairing any
representation, warranty, covenant or agreement of Seller contained in this
Agreement and the Seller's Closing Documents, or Buyer's right to rely thereon,
Buyer represents that it has performed, or shall perform before the Closing,
sufficient review and due diligence with respect to the Assets, which includes
reviewing well data and other files in performing necessary evaluations,
assessments, and other tasks involved in evaluating the Assets to satisfy its
requirements completely and to enable it to make an informed decision to acquire
the Assets under the terms of this Agreement.
 
4.07.                  Basis of Buyer’s Decision.  Buyer represents that by
reason of its knowledge and experience in the evaluation, acquisition, and
operation of oil and gas properties, Buyer has evaluated the merits and the
risks of purchasing the Assets from Seller, and has formed an opinion based
solely on Buyer’s knowledge and experience, Buyer’s due diligence and Seller’s
representations, warranties, covenants and agreements contained in this
Agreement, and not on any other representations or warranties by Seller.  Buyer
represents that it has not relied and shall not rely on any statements by Seller
or its representatives (other than those representations, warranties, covenants
and agreements of Seller contained in this Agreement) in making its decision to
enter into this Agreement or to close this transaction.
 
 
33

--------------------------------------------------------------------------------

 

4.08.                  Material Factor.  Buyer acknowledges that Buyer's
representations under this Article are a material inducement to Seller to enter
into this Agreement and close the Contemplated Transactions with Buyer.
 
4.09.                  Brokers.  Buyer has not incurred any obligation or
liability, contingent or otherwise, for broker’s or finder’s fees with respect
to the transactions contemplated by this Agreement other than obligations that
are the sole responsibility of Buyer.
 
ARTICLE 5

 
COVENANTS OF SELLER
 
5.01.                  Access and Investigation.  Between the date of this
Agreement and the Closing Date, Seller shall (a) afford Buyer and its
Representatives reasonable access to Seller’s personnel, properties, contracts,
books and records, and other documents and data, (b) furnish Buyer and its
Representatives with copies of all such contracts, books and records, and other
existing documents and data as Buyer may reasonably request (and upon Buyer’s
request use reasonable efforts to obtain the consent of third party operators to
give Buyer and its Representatives reasonable access to similar information with
respect to Assets not operated by Buyer or an Affiliate of Buyer), and (c)
furnish Buyer and its Representatives with such additional financial, operating,
and other data and information as Buyer may reasonably request; provided that,
except as expressly provided in this agreement and in the seller's closing
documents, Seller makes no warranty, and expressly disclaims all warranties as
to the accuracy or completeness of the documents, information, books, records,
files, and other pertinent data that it may provide to Buyer.
 
5.02.                  Operation of the Assets. 
 
 
(a)
Between the date of this Agreement and the Closing Date, Seller shall conduct
the business relating to the Assets only in the ordinary course of business.  By
way of example, and not as a limitation, during such period, Seller shall use
commercially reasonable efforts to:

 
 
(i)
maintain the Assets and operate the Assets or cause the Assets to be operated in
the ordinary course of business;

 
 
34

--------------------------------------------------------------------------------

 

 
(ii)
pay or cause to be paid all bonuses and  rentals,  royalties, overriding
royalties, shut-in royalties, and minimum royalties and development and
operating expenses, current taxes, and other payments incurred with respect to
the Assets except (i) royalties held in suspense as a result of title issues and
that do not give any third party a right to cancel an interest in an Asset and
(ii) expenses or royalties being contested in good faith and for which adequate
reserves have been provided, unless the nonpayment of such contested expenses or
royalties could result in the loss of a Lease, in which case Seller will notify
Buyer and obtain Buyer’s approval prior to withholding such payment;

 
 
(iii)
maintain the personal property comprising part of the Assets in at least as good
a condition as it is on the date hereof, subject to ordinary wear and tear;

 
 
(iv)
safeguard and maintain confidential all records of a nonpublic nature (including
without limitation geological and geophysical data and maps and interpretations
thereof) that relate to the Assets; and

 
 
(v)
keep Buyer reasonably informed regarding current and proposed activities and
operations relating to the Assets, except for activities and information
relating to the Buyer Affiliate Assets.

 
 
(b)
Similarly, between the date of this Agreement and Closing, Seller shall not,
without Buyer’s consent (and except for operations and other matters in which
Buyer or an Affiliate of Buyer participates):

 
 
(i)
take any action that would cause its representations or warranties under this
Agreement to be materially incorrect as of the Closing Date except in the
ordinary course of business;

 
 
(ii)
abandon any Asset (except for the abandonment of producing leases not capable of
producing in paying quantities after the expiration of their primary terms);

 
 
(iii)
commence, propose, or agree to participate in any single operation with respect
to the Wells or Leases with an anticipated cost in excess of $50,000 except for
emergency operations;

 
 
(iv)
elect to participate in any single operation proposed by a third party with
respect to the Wells or Leases with an anticipated cost in excess of $50,000,
except for emergency operations;

 
 
(v)
terminate or materially amend or modify any Contract;

 
 
(vi)
waive any right of material value under any Contract;

 
 
35

--------------------------------------------------------------------------------

 

 
(vii)
sell, lease, encumber, or otherwise dispose of all or any portion of any Assets,
except for sales of Hydrocarbons in the ordinary course of business under
Hydrocarbon sales agreements which meet the requirements of paragraph (viii)
below or which are listed in Part 3.10(a)(ii) of Seller’s Disclosure Schedule;
or

 
 
(viii)
enter into any new production sales, processing, gathering, or transportation
agreement with respect to the Wells not terminable by Buyer without penalty
after Closing on thirty (30) days notice or less.

 
 
(c)
The obligations of Seller in this Section 5.02 which have reference to
operations or activities that pursuant to existing contracts are carried out or
performed by a third party operator, shall be construed to require only that
Seller use its reasonable best efforts (without being obligated to incur any
expense or institute any cause of action) to cause the operator of such portion
of the Assets to take such actions or render such performance within the
constraints of the applicable operating agreements and other applicable
agreements.

 
 
(d)
After consultation with Buyer, Seller, at its option, may perform any of its
obligations attributable to the EC 270 Withdrawal and monetary obligations paid
by Seller pursuant to such performance shall be Property Costs included in
Section 2.05(b)(ii)(A).

 
5.03.                  Insurance.  Seller shall maintain in force during the
period from the date of this Agreement until Closing, all of Seller’s general
liability, workers compensation, auto liability, property and casualty and well
control insurance policies in the amounts and with the coverages currently
maintained by Seller covering the Assets.  Notwithstanding the foregoing, the
premiums for such insurance that accrue after the Effective Time and are
attributable to insurance coverage for the period after the Effective Time until
the Closing will constitute Property Costs.
 
5.04.                  Consent and Waivers.  Seller agrees to use commercially
reasonable efforts to obtain prior to Closing written waivers of all
Preferential Purchase Rights and all waivers and Consents necessary for the
transfer of the Assets to Buyer; provided that in the event Seller is unable to
obtain all such waivers and Consents after using such reasonable efforts, such
failure to satisfy shall not constitute a Breach of this Agreement.
 
 
36

--------------------------------------------------------------------------------

 

5.05.                  Notification.  Between the date of this Agreement and the
Closing Date, Seller shall promptly notify Buyer in writing if Seller obtains
Knowledge of any fact or condition that causes or constitutes a Breach, in any
material respect, of any of Buyer’s representations and warranties as of the
date of this Agreement, or if Seller obtains Knowledge of the occurrence after
the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a Breach, in any
material respect, of any such representation or warranty had such representation
or warranty been made as of the time of occurrence or discovery of such fact or
condition.  During the same period, Seller shall promptly notify Buyer if Seller
obtains Knowledge of the occurrence of any Breach, in any material respect, of
any covenant of Seller in this Article 5 or of the occurrence of any event that
may make the satisfaction of the conditions in Article 7 impossible or
unlikely.  The covenants and agreements set forth in Section 6.02 are
incorporated into this Section as covenants and agreements of Seller.
 
5.06.                  Satisfaction of Conditions.  Between the date of this
Agreement and the Closing Date, Seller shall use commercially reasonable efforts
to cause the conditions in Article 7 to be satisfied; provided that in the event
Seller is unable to satisfy such conditions after using such commercially
reasonable efforts, such failure to satisfy shall not constitute a Breach of
this Section 5.06; provided further, however, the foregoing shall not constitute
a waiver of Seller’s Breach of any of the other provisions of this Article 5 or
any other Breach of this Agreement, including any Breach resulting Seller’s
failure to perform its obligations under Section 2.04.
 
ARTICLE 6
 
COVENANTS OF BUYER
 
6.01.                  Notification.  Between the date of this Agreement and the
Closing Date, Buyer shall promptly notify Seller in writing if Buyer obtains
Knowledge of any fact or condition that causes or constitutes a Breach, in any
material respect, of any of Seller’s representations and warranties as of the
date of this Agreement, or if Buyer obtains Knowledge of the occurrence after
the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a Breach, in any
material respect, of any such representation or warranty had such representation
or warranty been made as of the time of occurrence or discovery of such fact or
condition.  During the same period, Buyer shall promptly notify Seller if Buyer
obtains Knowledge of the occurrence of any Breach, in any material respect, of
any covenant of Buyer in this Article 6 or of the occurrence of any event that
may make the satisfaction of the conditions in Article 8 impossible or unlikely.
 
6.02.                  Limitations on Sections 5.05 & 6.01.  Should there be any
dispute as to whether a party had Knowledge that a representation or warranty of
the other party had been Breached or would be Breached in any material respect
or that any covenant or agreement of the other party had been Breached in any
material respect, the burden of proof regarding such party’s Knowledge shall be
on the party claiming that Knowledge existed.  There shall be no Breach of the
covenants in Section 5.05 or Section 6.01 as a result of a party’s failure to
report a Breach of any representation or warranty or a Breach of any covenant or
agreement of which it had Knowledge if the party subject to the Breach also had
Knowledge thereof prior to Closing.
 
 
37

--------------------------------------------------------------------------------

 

6.03.                  Satisfaction of Conditions.  Between the date of this
Agreement and the Closing Date, Buyer shall use commercially reasonable efforts
to cause the conditions in Article 8 to be satisfied; provided that in the event
Buyer is unable to satisfy such conditions after using such commercially
reasonable efforts such failure to satisfy shall not constitute a Breach of this
Section 6.03; provided further, however, the foregoing shall not constitute a
waiver of Buyer's Breach of any of the other provisions of this Article 6 or any
other Breach of this Agreement, including any Breach resulting Buyer’s failure
to perform its obligations under Section 2.04.
 
ARTICLE 7

 
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
 
Buyer's obligation to purchase the Assets and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):
 
7.01.                  Accuracy of Representations.  All of Seller’s
representations and warranties in this Agreement must have been accurate in all
material respects (or, with respect to representations and warranties qualified
by materiality, in all respects) as of the date of this Agreement, and must be
accurate in all material respects (or, with respect to representations and
warranties qualified by materiality, in all respects) as of the Closing Date as
if made on the Closing Date (other than representations and warranties that
refer to a specified date which need only be true and correct on and as of such
specified date).
 
7.02.                  Seller’s Performance.  
 
 
(a)
All of the covenants and obligations that Seller is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing must have been
duly performed and complied with in all material respects.

 
 
(b)
Seller must deliver, or be prepared to deliver, each document required to be
delivered by it pursuant to Section 2.04.

 
7.03.                  No Proceedings.  Since the date of this Agreement, there
must not have been commenced or Threatened against Seller, or against any
Affiliates thereof, any Proceeding (other than by Buyer or an Affiliate of
Buyer) seeking to restrain, enjoin or otherwise prohibit or make illegal, or
seeking to recover material damages on account of, any of the Contemplated
Transactions.
 
ARTICLE 8

 
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
 
Seller’s obligation to sell the Assets and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):
 
 
38

--------------------------------------------------------------------------------

 

8.01.                  Accuracy of Representations.  All of Buyer’s
representations and warranties in this Agreement must have been accurate in all
material respects as of the date of this Agreement, and must be accurate in all
material respects as of the Closing Date as if made on the Closing Date.
 
8.02.                  Buyer’s Performance.  
 
 
(a)
All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing must have been
duly performed and complied with in all material respects.

 
 
(b)
Buyer must deliver, or be prepared to deliver, each document required to be
delivered by it pursuant to Section 2.04.

 
8.03.                  No Proceedings..  Since the date of this Agreement, there
must not have been commenced or Threatened against Buyer, or against any
Affiliates thereof, any Proceeding (other than by Seller or an Affiliate of
Seller) seeking to restrain, enjoin or otherwise prohibit or make illegal, or
seeking to recover material damages on account of, any of the Contemplated
Transactions.
 
ARTICLE 9
 
TERMINATION
 
9.01.                  Termination Events.  This Agreement may, by written
notice given prior to or at the Closing, be terminated:
 
 
(a)
by either Buyer or Seller if a Breach, in any material respect, has been
committed by the other party and such Breach has not been waived or cured;

 
 
(b)
by mutual consent of Buyer and Seller;

 
 
(c)
by either Buyer or Seller if the Closing has not occurred (other than through
the failure of any party seeking to terminate this Agreement to comply fully
with its obligations under this Agreement) on or before the date scheduled for
Closing in Section 2.03, or such later date as the parties may agree upon in
writing;

 
 
(d)
by Buyer if the conditions in Article 7 have not been satisfied on or before the
Closing Date;

 
 
(e)
by Seller if the conditions in Article 8 have not been satisfied on or before
the Closing Date; or

 
 
(f)
as provided in Article 11.

 
 
39

--------------------------------------------------------------------------------

 

9.02.                  Effect of Termination.  Each party's rights of
termination under Article 11 are in addition to the rights it may have under
this Article 9.  If this Agreement is terminated pursuant to Section 9.01, all
further obligations of the parties under this Agreement shall terminate, but
such termination shall not impair nor restrict the rights of either party
against the other with respect to the Deposit Amount or under Article 10.
 
ARTICLE 10
 
INDEMNIFICATION; REMEDIES
 
10.01.                Survival.  All representations, warranties, covenants, and
agreements contained in this Agreement shall survive the Closing and continue
until December 30, 2010 (or, if termination of this Agreement occurs under
Article 9, then on the earlier of December 30, 2010, or one (1) year following
the termination under Article 9, in the case of Sections 10.02(c), 10.03(c) and
10.03(d) only), except:
 
 
(a)
if another survival period for making a claim is expressly provided in the
underlying covenant or agreement, then such other survival period shall apply
with respect to such specific covenant or agreement;

 
 
(b)
the indemnities contained in this Article 10 shall survive the Closing and
continue in accordance with their respective terms set forth below in this
Article 10; and

 
 
(c)
the representations, warranties, covenants, and agreements in Article 12 and
Sections 3.01, 3.06, 3.07, 4.01 and 4.09 shall continue indefinitely.

 
10.02.                  Indemnification and Payment of Damages by
Seller.  Except as otherwise limited in this Article 10, from and after the
Closing (or before or after the Closing in the case of Section 10.02(c) below)
Seller shall defend, indemnify and hold harmless Buyer and its Affiliates and
the respective Representatives of Buyer and/or its Affiliates (collectively, the
“Buyer Group”) for, and shall pay to the Buyer Group the amount of, any loss,
liability, claim, or damage (including reasonable legal fees and costs of
investigation), whether or not involving a third-party claim (collectively,
“Damages”), arising from any and all of the following:
 
 
(a)
any Breach of any representation or warranty made by Seller in this Agreement,
or in any certificate delivered by Seller pursuant to this Agreement;

 
 
(b)
any Breach by Seller of any covenant or obligation of Seller in this Agreement;

 
 
(c)
any claim by any Person for brokerage or finder's fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
any such Person with Seller (or any Person acting on its behalf) in connection
with any of the Contemplated Transactions;

 
 
40

--------------------------------------------------------------------------------

 

 
(d)
any Retained Liabilities;

 
 
(e)
the use, ownership, or operation of the Assets by Seller or any Affiliate of
Seller prior to the Effective Time, except to the extent (i) assumed by Buyer as
Assumed Liabilities or (ii) constituting Damages attributable to the use,
ownership, or operation of the Buyer Affiliate Assets by Buyer or an Affiliate
of Buyer; and

 
 
(f)
the use, ownership, or operation of the Excluded Assets.

 
Except for Buyer's termination rights under Articles 9 and 11 of this Agreement,
the remedies provided in this Article 10 (if Closing occurs) and Section 2.02
(if Closing does not occur) are Buyer's and Buyer Group's exclusive remedies for
Seller's Breaches.  Seller’s obligations under this Section 10.02 are not
intended to cover, and shall not release Buyer Group from, any obligations and
responsibilities that any member of Buyer Group may have (i) as operator of the
Assets before or after the Effective Time, (ii) as owner of an undivided
interest in the Leases, the Equipment, the Contracts or the Surface
Rights before and after the Effective Time, or (iii) as a participating party in
any non-consent or similar operation in which a member of Seller Group does not
participate before or after the Effective Time.
 
10.03.                Indemnification and Payment of Damages by Buyer.  Except
as otherwise limited in this Article 10, from and after the Closing (or before
or after the Closing in the case of Sections 10.03(c) and 10.03(d) below) Buyer
shall defend, indemnify and hold harmless Seller and its Affiliates and the
respective Representatives of Seller and/or its Affiliates (collectively, the
“Seller Group”) for, and shall pay to Seller Group the amount of any Damages
arising from any and all of the following:
 
 
(a)
any Breach of any representation or warranty made by Buyer in this Agreement or
in any certificate delivered by Buyer pursuant to this Agreement;

 
 
(b)
any Breach by Buyer of any covenant or obligation of Buyer in this Agreement;

 
 
(c)
any claim by any Person for brokerage or finder's fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
any such Person with Buyer (or any Person acting on its behalf) in connection
with any of the Contemplated Transactions; or

 
 
41

--------------------------------------------------------------------------------

 

 
(d)
any loss, liability, claim, damage or suit which any of Buyer's employees or
agents or their heirs, executors, or assigns may assert against Seller, based
upon injury to person, including death or to property, arising in any manner
whatsoever from any inspections of Seller’s property prior to Closing, WHETHER
OR NOT BASED UPON STRICT LIABILITY OR CAUSED BY THE SOLE OR CONCURRENT
NEGLIGENCE (WHETHER ACTIVE OR PASSIVE) OF SELLER, OR ANY PERSON OR ENTITY,
UNLESS SUCH INJURY WAS OCCASIONED SOLELY BY THE GROSS NEGLIGENCE OR INTENTIONAL
TORT OF SELLER OR ANY OFFICER, DIRECTOR, OR EMPLOYEE OR AGENT THEREOF;

 
 
(e)
the use, ownership, or operation of the Assets from and after the Effective
Time, excluding any Damages arising from any Retained Liabilities;

 
 
(f)
the Assumed Liabilities; and

 
 
(g)
Damages arising out of or based on any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement (including
the S-3), Form 8-K, Form 10-K or any other filing made by Buyer or any Affiliate
of Buyer with the SEC or in any amendment or supplement thereto (collectively,
“Buyer’s Filings”) or in connection with any offer or sales of securities by
Buyer or any Affiliate of Buyer or arising out of or based upon any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar as
such Damages arise out of or are based upon any untrue statement or omission of
a material fact or alleged untrue statement or omission of a material fact which
has been made therein or omitted therefrom in reliance upon and in conformity
with the information of a material fact relating to the Assets furnished in
writing by Seller to Buyer pursuant to Section 12.19 expressly for use in
connection with Buyer’s Filings or with any offer or sale of securities by Buyer
or any Affiliate of Buyer; notwithstanding anything hereto to the contrary, the
indemnities contained in this Section 10.03(g) shall survive the Closing and
continue indefinitely.

 
Except for Seller’s termination rights under Articles 9 and 11 of this
Agreement, the remedies provided in this Article 10 (if Closing occurs) and
Section 2.02 (if Closing does not occur) are Seller's and Seller Group’s
exclusive remedies for Buyer's Breaches.  Buyer's indemnities under Sections
10.03(e) and (f) are subject and subordinate to any claims for indemnity that
Buyer may have against Seller pursuant to Section 10.02(a) or 10.02(b).  Buyer’s
obligations under Sections 10.03(e) and (f) are not intended to cover, and shall
not release Seller Group from, any obligations and responsibilities that any
member of Seller Group may have as owner of the Excluded Assets from and after
the Effective Time.

 
42

--------------------------------------------------------------------------------

 

10.04.                Time Limitations.  Neither Seller nor Buyer shall have any
liability (for indemnification or otherwise) with respect to any Breach of any
representation, warranty, covenant or agreement under this Agreement unless,
during the survival period set forth in Section 10.01 with respect to such
representation, warranty, covenant or agreement, the other party notifies the
Breaching party of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by the party asserting such
claim.  Claims for indemnity under Sections 10.02(a), 10.02(b), 10.03(a) and
10.03(b) with respect to the Breach of any representation, warranty, covenant or
agreement may only be made during the survival period set forth in Section 10.01
with respect to the particular representation, warranty, covenant or agreement
as to which a claim of Breach is being made.  Claims for indemnity under
Sections 10.02(d) and 10.02(e) must be made by written notice delivered to
Seller on or before December 30, 2010, or shall be waived and released.  The
parties’ respective indemnity obligations under Section 10.02(c), 10.02(f),
10.03(c), 10.03(d), 10.03(e), 10.03(f) and 10.03(g) shall survive indefinitely.
 
10.05.                Limitations on Amount — Seller.  If the Closing occurs,
Seller shall have no liability under Section 10.02 until the total of all
Damages indemnified thereunder, and as to which the liability threshold under
this Section is applicable, exceeds one percent (1%) of the Purchase Price, and
then Seller shall be liable for the entire amount of such Damages, not to
exceed, however, twenty-five  percent (25%) of the Purchase
Price.  Notwithstanding the foregoing and anything to the contrary in the
Agreement (other than the proviso to this sentence), no limit on liability under
this Section and no deductible or liability threshold under this Agreement shall
be applied to reduce Seller’s obligations under Section 10.02 with respect to
Sections 2.05, 2.08, 3.01, 3.06, 3.07, 3.09 (in regard to Part 3.09(d) of the
Seller’s Disclosure Schedule), 3.15, 5.02, 5.03, 10.02(c), 10.02(d), 10.02(f),
12.01, 12.02, 12.05 and 12.16 or Article 11; provided, however, that aggregate
liability of Seller for Damages under or in connection with this Agreement,
whether for indemnification or otherwise, shall never exceed the Purchase Price.
 
10.06.                Limitations on Amount — Buyer.  If the Closing occurs,
Buyer shall have no liability under Section 10.03 until the total of all Damages
indemnified thereunder, and as to which the liability threshold under this
Section is applicable, exceeds one percent (1%) of the Purchase Price, and then
Buyer shall be liable for the entire amount of such Damages, not to exceed,
however, twenty-five percent (25%) of the Purchase Price.  Notwithstanding the
foregoing and anything to the contrary in the Agreement, no limit on liability
under this Section and no deductible or liability threshold under this Agreement
shall be applied to reduce Buyer’s obligations under Section 10.03 with respect
to Sections 2.02, 2.05, 2.08, 4.01, 4.09, 10.03(c), 10.03(d), 10.03(e),
10.03(f), 10.03(g), 12.02, and 12.05.
 
10.07.                Procedure for Indemnification – Third Party Claims.  
 
 
(a)
Promptly after receipt by an indemnified party under Section 10.02 or 10.03 of a
claim for Damages or notice of the commencement of any Proceeding against it,
such indemnified party shall, if a claim is to be made against an indemnifying
party under such Section, give notice to the indemnifying party of the
commencement of such claim.  The failure of any indemnified party to give notice
of a claim as provided in this Section 10.07 shall not relieve the indemnifying
party of its obligations under this Article 10 except to the extent such failure
results in insufficient time being available to permit the indemnifying party to
effectively defend against the claim or otherwise prejudices the indemnifying
party’s ability to defend against the claim.


 
43

--------------------------------------------------------------------------------

 
 
(b)
If any Proceeding referred to in Section 10.07(a) is brought against an
indemnified party and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party shall be entitled to
participate in such Proceeding and, to the extent that it wishes (unless (i) the
indemnifying party is also a party to such Proceeding and the indemnified party
determines in good faith that joint representation would be inappropriate, or
(ii) the indemnifying party fails to provide reasonable assurance to the
indemnified party of its financial capacity to defend such Proceeding and
provide indemnification with respect to such Proceeding), to assume the defense
of such Proceeding with counsel reasonably satisfactory to the indemnified party
and, after notice from the indemnifying party to the indemnified party of its
election to assume the defense of such Proceeding, the indemnifying party shall
not, as long as it diligently conducts such defense, be liable to the
indemnified party under this Article 10 for any fees of other counsel or any
other expenses with respect to the defense of such Proceeding, in each case
subsequently incurred by the indemnified party in connection with the defense of
such Proceeding.  If the indemnifying party assumes the defense of a Proceeding,
no compromise or settlement of such claims may be effected by the indemnifying
party without the indemnified party's consent unless (A) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
indemnified party, and (B) the sole relief provided is monetary damages that are
paid in full by the indemnifying party, and (C) the indemnified party shall have
no liability with respect to any compromise or settlement of such claims
effected without its consent.

 
 
(c)
Notwithstanding the foregoing, if an indemnified party determines in good faith
that there is a reasonable probability that a Proceeding may adversely affect it
or its Affiliates other than as a result of monetary damages for which it would
be entitled to indemnification under this Agreement, the indemnified party may,
by notice to the indemnifying party, assume the exclusive right to defend,
compromise, or settle such Proceeding, but the indemnifying party shall not be
bound by any determination of a Proceeding so defended or any compromise or
settlement effected without its consent (which may not be unreasonably
withheld).

 
 
44

--------------------------------------------------------------------------------

 
 
10.08.                Procedure for Indemnification – Other Claims.  A claim for
indemnification for any matter not involving a third-party claim may be asserted
by notice to the party from whom indemnification is sought.
 
10.09.                Extent of Representations and Warranties.  
 
  (a)    
Except as and to the extent expressly set forth in this Agreement or the
Seller's Closing Documents, Seller makes no representations or warranties
whatsoever, and disclaims all liability and responsibility for any
representation, warranty, statement or information made or communicated (orally
or in writing) to Buyer (including any opinion, information or advice which may
have been provided to Buyer by any Affiliate or Representative of Seller or by
any investment bank or investment banking firm, any petroleum engineer or
engineering firm, Seller’s counsel or any other agent, consultant or
representative).  Without limiting the generality of the foregoing, except as
and to the extent expressly set forth in this Agreement or the Seller's Closing
Documents, Seller expressly disclaims and negates any representation or
warranty, express, implied, at common law, by statute, or otherwise relating to
(a) the title to any of the Assets, (b) the condition or adequacy of the Assets
(including without limitation, any implied or express warranty of
merchantability, of fitness for a particular purpose, or of conformity to models
or samples of materials), it being distinctly understood the Assets are being
sold “As Is,” “Where Is” and “With All Faults As To All Matters,” (c) any
infringement by Seller of any patent or proprietary right of any third party,
(d) any information, data, or other materials (written or oral) furnished to
Buyer by or on behalf of Seller (including without limitation, in respect of
geological and engineering data, the existence or extent of oil, gas, or the
mineral reserves, the recoverability of such reserves, any product pricing
assumptions, and the ability to sell oil or gas production after Closing), and
(e) the environmental condition and other condition of the Assets (including any
Environmental Conditions) and any potential liability (including any
Environmental Liability) arising from or related to the Assets.  Buyer and
Seller agree that, to the extent required by applicable law to be effective, the
disclaimers of certain warranties and representations contained in this
Agreement are “conspicuous” disclaimers.


 
45

--------------------------------------------------------------------------------

 

10.10.               Compliance With Express Negligence Test. The parties agree
that the obligations of Seller to defend, indemnify and hold harmless any member
of the Buyer Group pursuant to this Article 10, and the obligations Buyer to
defend, indemnify and hold harmless any member of the Seller Group pursuant to
this Article 10, shall be without regard to the negligence or strict liability
of the indemnified Person (and such indemnified Person shall be entitled to
indemnification notwithstanding such indemnified Person’s negligence or strict
liability), in all cases whether the negligence or strict liability is active,
passive, joint, concurrent, or sole or whether gross or simple negligence or
willful misconduct of such indemnified Person.  The foregoing is a specifically
bargained for allocation of risk among the parties, which the parties agree and
acknowledge satisfies the express negligence rule and conspicuousness
requirement under Texas law.
 
10.11.               Limitations of Liability.  In no event shall Seller or
Buyer ever be liable to the other for any consequential, special, indirect,
exemplary, or punitive damages relating to or arising out of the Contemplated
Transactions; provided, however, that any consequential, special, indirect,
exemplary, or punitive damages recovered by a third party (including a
Governmental Body, but excluding any Affiliate of any party) against a party
entitled to indemnity pursuant to this Article 10 shall be included in the
Damages recoverable under such indemnity.
 
ARTICLE 11

 
TITLE MATTERS, CASUALTIES AND ENVIRONMENTAL MATTERS
 
11.01.               Title Examination and Access.  Buyer may make or cause to
be made at its expense such examination as it may desire of the title of Seller
to the Assets.  For such purposes, Seller shall (a) give to Buyer and its
Representatives full access at any reasonable time to all of the files, records,
contracts, correspondence, computer output and data files, maps, data, reports,
plats, abstracts of title, lease files, well files, unit files, division order
files, production marketing files, title opinions, title files and title
records, title insurance policies, ownership maps, surveys, and any other
information, data, records, and files that Seller has (or has access to)
relating in any way to the title to the Assets, the past or present operation
thereof, and the marketing of production therefrom, except, however, where
restricted by license agreements or other agreements or contracts with a
non-affiliated third party; (b) furnish to Buyer all other information in the
possession of or available to Seller with respect to the title to the Assets as
Buyer may from time to time reasonably request, except to the extent that Seller
is prohibited therefrom by any agreement or contract to which it is a party or
of which it is a beneficiary with a non-affiliated third party; and (c)
authorize Buyer and its representatives to consult with attorneys, abstract
companies, and other Representatives of Seller, whether utilized in the past or
presently, concerning title-related matters with respect to the Assets.

 
46

--------------------------------------------------------------------------------

 

11.02.               Preferential Purchase Rights.  Within ten (10) Business
Days following the execution of this Agreement, Seller shall initiate all
procedures required to comply with or obtain the waiver of all Preferential
Purchase Rights which are applicable to the transactions contemplated by this
Agreement prior to the Closing Date.  To the extent any such Preferential
Purchase Rights are exercised by any holders thereof, or such Preferential
Purchase Rights have not expired by their terms or been waived prior to the
Closing Date, then the Assets subject to such Preferential Purchase Rights shall
not be sold to Buyer and shall be excluded from the Assets and sale under this
Agreement.  The Purchase Price shall be adjusted downward by the Allocated Value
of the Assets so excluded.  If any holder of a Preferential Purchase Right
applicable to this transaction initially elects to exercise that preferential
right, but subsequently refuses or elects not to consummate the purchase under
the preferential right (whether such failure occurs before or after the Closing
Date), or if, after the Closing, the time period for a holder to exercise such a
Preferential Purchase Right expires, the parties agree that Buyer shall purchase
such interests covered by the preferential right in accordance with Allocated
Value thereof (subject to the adjustments pursuant to Section 2.05) and the
closing of such transaction shall take place on a date designated by Seller not
more than ninety (90) days after the Closing Date.
 
11.03.               Required Consents.  Within ten (10) Business Days following
the execution of this Agreement, Seller shall initiate all procedures required
to comply with or obtain all Consents required for the transfer of the
Assets.  If Seller shall fail to obtain any Consent required for the transfer of
any Asset, Seller’s failure shall be handled as follows:
 
 
(a)
If the holder of the right to consent affirmatively refuses to consent prior to
Closing, such refusal shall be considered a Title Defect under this Article and
the Purchase Price shall be adjusted downward by the Allocated Value of the
affected Asset.

 
 
(b)
Except for approvals from Governmental Bodies normally received subsequent to
assignment, if Seller and Buyer reasonably believe a Consent will be obtained
within a reasonable period of time subsequent to Closing, the Asset shall be
held by Seller for the benefit of Buyer after Closing and Seller shall provide
Buyer with the economic benefits thereof until such Consent is received or until
ninety (90) days after the Closing, if later, and Buyer shall pay for the Asset
at the Closing in accordance with this Agreement as though the Consent had been
obtained.  If Seller obtains the Consent within ninety (90) days after the
Closing, then Seller shall deliver conveyances of the Asset to Buyer.  If the
Consent is not obtained or is affirmatively refused within ninety (90) days
after the Closing, Seller shall promptly pay to Buyer an amount equal to the
Allocated Value of the affected Asset (less any net revenues (revenues net of
Property Costs) received by Buyer in connection with such Asset) plus interest
on such amount from the Closing Date until paid at the Agreed Interest Rate, and
Seller’s holding for the benefit of Buyer shall thereupon terminate.

 
 
47

--------------------------------------------------------------------------------

 

The parties agree that no Consents will be requested with respect to any Wells
listed on Exhibit A which are not located on the Leases and that such failure to
request or obtain a Consent shall not cause such Wells and the Equipment with
respect thereto from being included in the Assets for purposes of Buyer’s
obligations under Section 2.06 and Article 10.


11.04.                Defensible Title.  As used herein, the term “Defensible
Title” shall mean, as to the Assets, that title which:
 
 
(a)
Entitles Seller, as to each Well (or the specified zone(s) therein), to receive
and retain without suspension, reduction or termination, not less than the Net
Revenue Interest set forth for such Well (or the specified zone(s) therein) in
Exhibit A, through the plugging, abandonment, and salvage of such Well (or the
specified zone(s) therein), except for any decrease (i) caused by orders of the
appropriate regulatory body having jurisdiction over the Well that are
promulgated after the Closing Date that concern pooling, unitization,
communitization, or spacing matters; or (ii) caused by Buyer, its successors or
assigns;

 
 
(b)
Obligates Seller, as to each Well (or the specified zone(s) therein), to bear
not more than the Working Interest set forth for such Well (or the specified
zone(s) therein) in Exhibit A, through the plugging, abandonment, and salvage of
such Well (or the specified zone(s) therein), except for any increase (i) caused
by Buyer, its successors or assigns; (ii) that also results in the Net Revenue
Interest associated with the Well being proportionately increased; or (iii)
caused by orders of the appropriate regulatory body having jurisdiction over the
Well that are promulgated after the Closing Date that concern pooling,
unitization, communitization, or spacing matters;

 
 
(c)
Is free and clear of all Encumbrances except for Permitted Encumbrances; and

 
 
(d)
In the case of Assets other than Wells (such as pipeline interests), entitles
Seller to the ownership interest reflected in Exhibit A.

 
11.05.               Title Defects. Buyer shall notify Seller in writing of
Title Defects (“Title Defect Notice(s)”) no later than 5:00 p.m. Central Time on
the tenth (10th) Business Day prior to the Closing Date (the “Title Claim
Date”).  The Title Defect Notice shall state with reasonable specificity:  (i)
the Asset affected; (ii) the particular Title Defect claimed; (iii) Buyer’s good
faith estimate of the amount the Title Defect reduces the Allocated Value of the
affected Asset (such amount being the “Defect Value”); and (iv) appropriate
documentation, if any, substantiating Buyer’s claim.  Without limiting Seller’s
Special Warranty, Buyer shall conclusively be deemed to have waived any Title
Defects not asserted by a Title Defect Notice no later than 5:00 p.m. Central
Time on the Title Claim Date.  For all Title Defects asserted in Title Defect
Notices, Seller shall have the option of (a) curing the Title Defect, (b)
contesting the Title Defect or Buyer’s good faith estimate of the Defect Value,
(c) adjusting the Purchase Price downward by Buyer’s good faith estimate of the
Defect Value, subject to the limitations set forth below, or (d) excluding the
affected Asset and reducing the Purchase Price by the Allocated Value
thereof.  Seller shall notify Buyer in writing of its election no more than five
(5) Business Days following its receipt of a Title Defect Notice, and Seller's
failure to make an election shall be deemed an election under clause (c) of the
preceding sentence.

 
48

--------------------------------------------------------------------------------

 
 
The Defect Value shall be determined pursuant to the following guidelines, where
applicable:
 
 
(a)
if the Title Defect causes the actual Net Revenue Interest attributable to any
Well (or the specified zone(s) therein) to be less than that stated in Exhibit
A, then the Defect Value is the product of the Allocated Value of such Asset,
multiplied by a fraction, the numerator of which is the difference between the
Net Revenue Interest set forth in Exhibit A and the actual Net Revenue Interest
to the extent such difference is caused by the asserted Title Defect, and the
denominator of which is the Net Revenue Interest stated in Exhibit A;

 
 
(b)
if the Title Defect causes Seller to have a greater Working Interest in a Well
(or the specified zone(s) therein) than the Working Interest specified therefor
in Exhibit A, without a corresponding increase in the Net Revenue Interest, the
Defect Value shall be equal to the present value (discounted at 10% compounded
annually) of the increase in the costs and expenses reasonably forecasted by
Seller and Buyer with respect to such Well (or the specified zone(s) therein)
for the period from and after the Effective Time which is attributable to such
increase in the Seller’s Working Interest that is caused by the asserted Title
Defect;



 
(c)
if the Title Defect results from the existence of a lien, security interest,
pledge or collateral assignment created by, through or under Seller, the Defect
Value shall be an amount sufficient to fully discharge such lien, security
interest, pledge or collateral assignment;



 
(d)
if the Title Defect results from any matter not described in paragraphs (a), (b)
or (c) above, the Defect Value shall be an amount equal to the difference
between the value of the Well(s) (or the specified zone(s) therein) or other
Asset with such Title Defect and the value of the Well(s) (or the specified
zone(s) therein) or other Asset without such Title Defect (taking into account
the Allocated Value of the affected Asset);



 
(e)
if a Title Defect is not effective or does not affect a Well (or the specified
zone(s) therein) or other Asset throughout the entire productive life of such
Well (or the specified zone(s) therein) or other Asset, such fact shall be taken
into account in determining the Defect Value.


 
49

--------------------------------------------------------------------------------

 


In no event, however, shall the total of the Defect Values related to a
particular Asset exceed the Allocated Value of such Asset.


11.06.               Seller’s Right to Cure. If Seller elects to cure a Title
Defect, then Seller shall so notify Buyer in writing within five (5) Business
Days after receipt of the particular Title Defect Notice (“Cure
Notice”).  Seller shall either cure the Title Defect to the reasonable
satisfaction of Buyer (“Cure”), or if Seller is unable to Cure such Title Defect
within sixty (60) days after receipt of the Title Defect Notice, adjust the
Purchase Price downward by Buyer’s good faith estimate of the Defect Value set
forth in the Title Defect Notice, subject to the limitations set forth below.
 
If Seller elects to cure a Title Defect but is unable to do so prior to Closing,
Seller shall convey the affected Asset to Buyer and Buyer shall pay for the
affected Asset at Closing in accordance with this Agreement as though the Title
Defect had been Cured; however, if Seller is unable to Cure the Title Defect
within sixty (60) days after receipt of the Title Defect Notice, then Seller, at
its sole option, shall either (a) adjust the Purchase Price downward by the
Defect Value of that particular Title Defect and shall promptly pay to Buyer an
amount equal to such Defect Value plus interest thereon at the Agreed Interest
Rate from the Closing Date until paid, or (b) elect to have Buyer reconvey the
affected Asset to Seller, whereupon the Purchase Price shall be adjusted
downward by the Allocated Value of the affected Asset, less any net revenues
(revenues net of Property Costs) received by Buyer in connection with the
affected Asset, and Seller shall promptly pay to Buyer an amount equal to such
downward adjustment plus interest thereon at the Agreed Interest Rate from the
Closing Date until paid.
 
11.07.               Contested Title Defects. If Seller contests the existence
of a Title Defect or Buyer’s good faith estimate of the Defect Value, then
Seller shall so notify Buyer in writing no more than five (5) Business Days
after Seller’s receipt of the Title Defect Notice (“Rejection Notice”).  The
Rejection Notice shall state with reasonable specificity the basis of Seller’s
rejection of the Title Defect or of Buyer’s good faith estimate of the Defect
Value.  Within ten (10) days after Buyer’s receipt of the Rejection Notice,
representatives of Buyer and Seller, knowledgeable in title matters, shall meet
and, within twenty (20) days after Buyer’s receipt of such Rejection Notice,
either: (i) agree to mutually reject the particular Title Defect, or (ii) agree
on the validity of such Title Defect and the Defect Value, in which case Seller
shall have sixty (60) days after the date of such agreement within which to Cure
such Title Defect and failing such Cure, to adjust the Purchase Price as
provided above.  If the parties cannot agree on either options (i) or (ii) in
the preceding sentence, the Title Defect or the Defect Value subject to the
Rejection Notice shall be submitted to arbitration in accordance with the
procedures set forth in Section 12.15.  For any Title Defect asserted by Buyer
in a Title Defect Notice by the Title Claim Date, if Seller fails to timely
deliver a Rejection Notice or a Cure Notice, or, if applicable, to notify Buyer
that Seller elects to exclude the affected Asset and reduce the Purchase Price
by the Allocated Value thereof, then Seller shall be deemed to have accepted the
validity of the Title Defect and Buyer’s good faith estimate of the Defect
Value, and the Purchase Price shall be adjusted downward by an amount equal to
the Defect Value of the Title Defect.

 
50

--------------------------------------------------------------------------------

 

In the event a contested Title Defect cannot be resolved prior to Closing,
Seller shall convey the affected Asset to Buyer and Buyer shall pay for the
Asset at Closing in accordance with this Agreement as though there were no Title
Defect; however, if the Title Defect contest results in a determination that a
Title Defect exists, and Seller elects not to Cure or is unable to Cure the
Title Defect within sixty (60) days after such determination, then Seller, at
its sole option, shall either (a) adjust the Purchase Price downward by the
Defect Value of that particular Title Defect and shall promptly pay to Buyer an
amount equal to such Defect Value plus interest thereon at the Agreed Interest
Rate from the Closing Date until paid, or (b) elect to have Buyer reconvey the
affected Asset to Seller, whereupon the Purchase Price shall be adjusted
downward by the Allocated Value of the affected Asset, less any net revenues
(revenues net of Property Costs) received by Buyer in connection with the
affected Asset, and Seller shall promptly pay to Buyer an amount equal to such
downward adjustment plus interest thereon at the Agreed Interest Rate from the
Closing Date until paid.
 
11.08.               Limitations on Adjustments for Title
Defects. Notwithstanding the provisions of Sections 11.04, 11.05, 11.06, and
11.07, Seller is obligated to adjust the Purchase Price to account for Title
Defects only if the aggregate Defect Value of all Title Defects that Seller has
agreed to pay pursuant to Sections 11.05 or 11.06 or which are resolved pursuant
to Section 11.07 (the “Aggregate Title Defect Value”) exceeds a deductible (not
a threshold) equal to Five Hundred Thousand Dollars ($500,000.00).  If the
Defect Value for any single Asset is less than Fifty Thousand Dollars
($50,000.00) (“De Minimis Title Defect Cost”), such value shall not be
considered in calculating the Aggregate Title Defect Value.  The aggregated
Defect Value(s) for any Asset shall never exceed the Allocated Value of such
Asset.  If the sum of (i) the Aggregate Title Defect Value (including any
unresolved disputed Title Defects and any uncured Title Defects, whether or not
Seller has elected to attempt to cure), plus (ii) the aggregate value of Assets
requiring consent to assign for which a consent has not been obtained by the
Closing Date, plus (iii) in connection only with Buyer’s election to terminate,
the aggregate value of Assets subject to preferential purchase rights that have
not expired or been waived by the Closing Date exceeds twenty-five percent (25%)
of the unadjusted Purchase Price, either Buyer or Seller may terminate this
Agreement upon written notice to the other, and neither party shall thereafter
have any further rights or obligations hereunder; provided, however, that the
amounts covered by clause (iii) of this sentence shall not be taken into account
for purposes of determining if Seller has a right to terminate this
Agreement.  Buyer's claims for Breach by Seller of Section 5.02 shall not be
subject to the limitations of this Section.

 
51

--------------------------------------------------------------------------------

 

11.09.               Interest Additions. If Seller discovers an increase in the
Net Revenue Interest shown on Exhibit A with respect to an Asset that is free of
Title Defects (an “Interest Addition”), then Seller shall, from time to time and
without limitation, have the right to give Buyer written notice of such Interest
Additions (“Interest Addition Notice”), as soon as practicable but not later
than the Title Claim Date, stating with reasonable specificity the Asset
affected, the particular Interest Addition claimed, and Seller’s good faith
estimate of the amount the additional interest increases the value of the
affected Asset over and above that Asset’s Allocated Value (“Interest Addition
Value”).  The Interest Addition Value shall be determined by multiplying the
Allocated Value of the subject Well (or the specified zone(s) therein) by a
fraction, the numerator of which is the increase in the Net Revenue Interest in
such Well (or the specified zone(s) therein) over the Net Revenue Interest
specified therefor in Exhibit A, and the denominator of which is the Net Revenue
Interest specified for such Well (or the specified zone(s) therein) in Exhibit
A.  Seller shall conclusively be deemed to have waived any additional interest
not asserted by an Interest Addition Notice on or before the Title Claim
Date.  If Buyer agrees with the existence of the Additional Interest and
Seller’s good faith estimate of the Interest Addition Value, then any Purchase
Price adjustment which Seller is required to make pursuant to Section 11.08
shall be decreased by the amount of the Interest Addition Value.  If Buyer
contests the existence of the Interest Addition or Seller’s good faith estimate
of the Interest Addition Value, then Buyer shall so notify Seller in writing
within five (5) Business Days after Buyer’s receipt of the Interest Addition
Notice (“Interest Addition Rejection Notice”).  The Interest Addition Rejection
Notice shall state with reasonable specificity the basis of Buyer’s rejection of
the Additional Interest or of Buyer’s good faith estimate of the Interest
Addition Value.  Within ten (10) days after Seller’s receipt of the Interest
Addition Rejection Notice, representatives of Buyer and Seller, knowledgeable in
title matters, shall meet and either (a) agree to mutually reject the Interest
Addition in which case Seller shall waive the Interest Addition, or (b) agree on
the validity of such Interest Addition and the Interest Addition Value, in which
case any Purchase Price adjustment which Seller is required to make pursuant to
Section 11.08 shall be decreased accordingly.  If the parties cannot agree on
either option (a) or (b) in the preceding sentence, the Interest Addition
subject to the Interest Addition Rejection Notice shall be submitted to
arbitration in accordance with the procedures set forth in Section 12.15.  If
Buyer fails to timely deliver an Interest Addition Rejection Notice, Buyer shall
be deemed to have accepted the validity of the Interest Addition and Seller’s
good faith estimate of the Interest Addition Value, and Seller shall be entitled
to setoff any Purchase Price adjustment as described above.  Buyer shall also
promptly furnish Seller with written notice of any Interest Addition which is
discovered by any of Buyer’s or any of its Affiliate’s employees, title
attorneys, landmen, or other title examiners while conducting Buyer’s title
review, due diligence, or investigation with respect to the Assets.
 
11.10.               Reconveyance.  If the Purchase Price is adjusted downward
by one-hundred percent (100%) of the Allocated Value of any Asset, Buyer shall,
at Seller’s sole option to be exercised no later than sixty (60) days after such
Purchase Price adjustment, reconvey to Seller the Asset (effective as of the
Effective Time).  In connection with such reconveyance, Buyer shall pay Seller
all revenues received by Buyer with respect to such reconveyed Assets and Seller
shall reimburse Buyer for all Property Costs paid by Buyer with respect to such
reconveyed Assets.
 
11.11.               Casualty Loss and Condemnation.  
 
 
(a)
If after the date of execution of this Agreement and prior to the Closing any
part of the Assets is destroyed by fire or other casualty or if any part of the
Assets is taken in condemnation or under the right of eminent domain or if
proceedings for such purposes are pending or Threatened, Seller shall promptly
give Buyer written notice of such occurrence, including reasonable particulars
with respect thereto, and this Agreement shall remain in full force and effect
notwithstanding any such destruction, taking, proceeding, or threat.


 
52

--------------------------------------------------------------------------------

 

 
(b)
With regard to a loss occurring after the date of execution of this Agreement,
except to the extent permitted or required pursuant to this Agreement, after the
date of execution of this Agreement, without Buyer’s prior consent, no insurance
or condemnation proceeds with respect to such loss shall be committed or applied
by Seller prior to the Closing Date to repair, restore, or replace a damaged or
taken portion of the Assets if the cost to repair, restore, or replace a damaged
or taken portion of the Assets is projected to exceed $50,000.  To the extent
such proceeds are not committed or applied by Seller prior to the Closing Date
in accordance with this Section 11.11(b), Seller shall at the Closing pay to
Buyer all sums paid to Seller by reason of such destruction or taking, less any
reasonable costs and expenses incurred by Seller in collecting such
proceeds.  In addition and to the extent such proceeds have not been committed
or applied by Seller in accordance with this Section 11.11(b), in such repair,
restoration, or replacement, Seller shall transfer to Buyer, at Closing, without
recourse against Seller, all of the right, title, and interest of Seller in and
to any unpaid insurance or condemnation proceeds arising out of such destruction
or taking, less any reasonable costs and expenses incurred by Seller in
collecting such proceeds.  Any such funds which have been committed by Seller
for repair, restoration, or replacement as aforesaid shall be paid by Seller for
such purposes or, at Seller’s option, delivered to Buyer upon Seller’s receipt
from Buyer of adequate assurance and indemnity that Seller shall incur no
liability or expense as a result of such commitment.

 
11.12.              Environmental Release.  All Environmental Liabilities are
Assumed Liabilities.  The Buyer Group shall have no rights to recovery from or
indemnification by any member of the Seller Group for Environmental Liabilities
or any Environmental Condition under this Agreement or under or pursuant to any
law or other Legal Requirement, and all rights or remedies which any member of
the Buyer Group may have at or under any law or other Legal Requirement with
respect to any Environmental Liabilities or Environmental Conditions are
expressly waived.  BUYER, ON BEHALF OF ALL BUYER GROUP MEMBERS, DOES HEREBY
AGREE, WARRANT AND COVENANT (A) THAT THE BUYER GROUP RELEASES, ACQUITS AND
FOREVER DISCHARGES ALL SELLER GROUP MEMBERS FROM ANY AND ALL CLAIMS, DEMANDS AND
CAUSES OF ACTION OF WHATSOEVER NATURE, INCLUDING WITHOUT LIMITATION ALL CLAIMS,
DEMANDS AND CAUSES OF ACTION FOR CONTRIBUTION AND INDEMNITY UNDER STATUTE OR
COMMON LAW, WHICH COULD BE ASSERTED NOW OR IN THE FUTURE AND THAT RELATE TO OR
IN ANY WAY ARISE OUT OF ENVIRONMENTAL LIABILITIES OR ENVIRONMENTAL CONDITIONS
AND (B) FROM AND AFTER CLOSING, THAT ALL BUYER GROUP MEMBERS WARRANT, AGREE AND
COVENANT NOT TO SUE OR INSTITUTE ARBITRATION AGAINST ANY SELLER GROUP MEMBERS
UPON ANY CLAIM, DEMAND OR CAUSE OF ACTION FOR INDEMNITY AND CONTRIBUTION THAT
HAS BEEN ASSERTED OR COULD BE ASSERTED FOR ANY ENVIRONMENTAL LIABILITIES OR
ENVIRONMENTAL CONDITIONS.
 
 
53

--------------------------------------------------------------------------------

 

ARTICLE 12

 
GENERAL PROVISIONS
 
12.01.               Records.  Seller shall retain its original records and
documents relating to the Assets, including but not limited to land and lease
files, division of interest computer printouts, contract files, well files, and
copies of well logs.  Seller, at Seller’s cost, shall use reasonable efforts to
deliver the Asset Records that are included in the Assets to Buyer (FOB Seller's
office) within thirty (30) days following Closing.
 


12.02.              Expenses.  Except as otherwise expressly provided in this
Agreement each party to this Agreement shall bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the Contemplated Transactions, including all fees and expenses of
agents, representatives, counsel, and accountants.  Seller shall bear the filing
or recording fees for recording or filing the releases and termination
statements delivered by Seller to Buyer at Closing pursuant to Section
2.04(a)(vi).
 
12.03.              Notices.  All notices, consents, waivers, and other
communications under this Agreement must be in writing and shall be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by fax (with written confirmation of receipt), provided that
a copy is mailed by registered mail, return receipt requested, (c) sent by
electronic mail with receipt acknowledged, or (d) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and fax numbers
set forth below (or to such other addresses and fax numbers as a party may
designate by notice to the other party):
 
 
Seller:

MitEnergy Upstream LLC
9 Greenway Plaza
Suite 1250
Houston, Texas 77046
Fax:  713-960-0247
Phone:  713-960-0577
Attention:  Tomohiro Sunada, Vice President and Company Secretary

 
54

--------------------------------------------------------------------------------

 


with copies to:


Mitsui & Co., Ltd.
E&P Division, Business Department II
2-1, Ohtemachi 1-Chome,
Chiyoda-Ku, Tokyo, Japan
Fax:  +81.3. 3285. 9126
Phone:  +81.3. 3285. 6588
Attention:    Motohiro Desaki, GM, Business Department III,
E&P Division


and


Mitsui Oil Exploration Co., Ltd.
Projects & New Ventures Div.
Hibiya Central Building 11th floor.
2-9, Nishi Shimbashi 1-Chome,
Minato-Ku, Tokyo, Japan
Fax:  +81.3.3502.5768
Phone:  +81.3.3502.5782
Attention:  Takeshi Kasuga, Unit General Manager, Unit 2


and


Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, Texas 77010
Fax:  713.651.5246
Phone:  713.651.3702
Attention: George F. Kutzschbach



 
Buyer:
Energy XXI, Inc.

1021 Main (One City Centre), Suite 2626
Houston, Texas 77002
Fax: 713-351-3334
Phone:  713-351-3034
Attention:  J. Granger Anderson III

 
55

--------------------------------------------------------------------------------

 

with a copy to:


Gieger, Laborde & Laperouse, L.L.C.
701 Poydras Street, Suite 4800
New Orleans, Louisiana  70139
Telephone: 504-654-1333
Fax: 504-561-1011
Attention: Lambert M. Laperouse
 
12.04.               Jurisdiction; Service of Process.  Without limiting the
parties agreement to arbitrate in section 12.15, any action or proceeding
seeking a temporary or preliminary injunction to enforce any provision of, or
based on any right arising out of, this Agreement or the Contemplated
Transactions must be brought against any of the parties in the courts of the
State of Texas, County of Harris, or, if it has or can acquire jurisdiction, in
the United States District Court for the Southern District of Texas (Houston
Division), and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) for such limited purpose in any such
action or proceeding and waives any objection to venue laid therein for such
limited purpose.  Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.
 
12.05.               Further Assurances.  The parties agree (a) to furnish upon
request to each other such further information, (b) to execute, acknowledge and
deliver to each other such other documents, and (c) to do such other acts and
things, all as the other party may reasonably request for the purpose of
carrying out the intent of this Agreement and the documents referred to in this
Agreement.  If following Closing, either party receives any monies or properties
to which the other party is entitled pursuant to the terms of this Agreement,
the party receiving such monies or properties shall promptly advise the other
party of such receipt and pay or deliver such monies or properties to the other
party in accordance with the terms of this Agreement.
 
12.06.              Waiver.  The rights and remedies of the parties to this
Agreement are cumulative and not alternative.  Neither the failure nor any delay
by any party in exercising any right, power, or privilege under this Agreement
or the documents referred to in this Agreement shall operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege shall preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege.  To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement or the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party shall be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party shall be deemed
to be a waiver of any obligation of such party or of the right of the party
giving such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

 
56

--------------------------------------------------------------------------------

 

12.07.               Entire Agreement and Modification.  This Agreement
supersedes all prior agreements between the parties with respect to its subject
matter and constitutes (along with the documents referred to in this Agreement)
a complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter.  This Agreement may not be amended
except by a written agreement executed by Buyer and Seller.  No representation,
promise, inducement, or statement of intention with respect to the subject
matter of this Agreement has been made by any party which is not embodied in
this Agreement together with the documents, instruments, and writings that are
delivered pursuant hereto, and none of the parties shall be bound by or liable
for any alleged representation, promise, inducement. or statement of intention
not so set forth.
 
12.08.               Assignments, Successors, and No Third-Party
Rights.  Neither party may assign any of its rights under this Agreement without
the prior written consent of the other party (which consent may be granted or
denied at the discretion of the other party), and in the event of such consent,
such assignment nevertheless shall not relieve such party of any of its
obligations under this Agreement without the prior written consent of the other
party; provided that (i) after Closing Seller, without consent or prior written
approval, may assign any or all of its rights and obligations under this
Agreement to any Affiliate of Seller, including Seller’s right to enforce and
exercise any indemnification and hold harmless rights of Seller Group under
Article 10 and the right to make and administer any claim for indemnity or hold
harmless hereunder; provided, however, that no such assignment shall relieve
Seller of any of its obligations or liabilities under this Agreement, and (ii)
prior to Closing Buyer may assign all of its rights and obligations under this
Agreement to an Affiliate of Buyer without consent or prior written approval;
provided, however, that no such assignment shall relieve Buyer of any of its
obligations or liabilities under this Agreement.  Subject to the preceding
sentences, this Agreement shall apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the
parties.  Nothing expressed or referred to in this Agreement shall be construed
to give any Person other than the parties to this Agreement or any other
agreement contemplated herein (and the Buyer Group and Seller Group who are
entitled to indemnification under Article 10), any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement.  This Agreement, any other agreement contemplated herein, and
all provisions and conditions hereof and thereof are for the sole and exclusive
benefit of the parties to this Agreement and such other agreements (and the
Buyer Group and Seller Group who are entitled to indemnification under Article
10), and their respective successors and permitted assigns.  Notwithstanding the
foregoing, any indemnitee under Article 10 which is a third party shall be
indemnified and held harmless under the terms of this Agreement only to the
extent that a party (or its successor or permitted assign) expressly elects to
exercise such right of indemnity and hold harmless on behalf of such third party
indemnitee pursuant to Article 10; and no party (or its successor or permitted
assign) shall have any direct liability or obligation to any third party or be
liable to any third party for any election or non-election or any act or failure
to act under or in regard to any term of this Agreement.  Any claim for
indemnity or hold harmless hereunder on behalf of an indemnitee must be made and
administered by a party to this Agreement (or its successor or permitted
assign).

 
57

--------------------------------------------------------------------------------

 

If Energy XXI, Inc. (the “EXXI”) assigns its rights and obligations under this
Agreement to an Affiliate of EXXI (the “Affiliate Buyer”), EXXI and Affiliate
Buyer shall have joint and several liability and responsibility for all of the
obligations of EXXI and Affiliate Buyer in this Agreement, and the following
provisions shall apply:


 
(a)
Affiliate Buyer irrevocably and unconditionally authorizes and empowers EXXI to
(i) make or give any approval, waiver, request, consent, instruction or other
communication on behalf of Affiliate Buyer, as Affiliate Buyer could do for
itself with respect to this Agreement and the transactions contemplated hereby,
including with respect to the amendment of any provision hereof, and (ii)
execute and deliver all instruments and documents of every kind incidental to
the foregoing with the same effect as if Affiliate Buyer had executed and
delivered such instruments and documents itself.



 
(b)
Affiliate Buyer authorizes and empowers EXXI to receive all demands, notices or
other communications directed to Affiliate Buyer under this
Agreement.  Accordingly, any demands, notices or other communications directed
to Affiliate Buyer hereunder shall be deemed effective if properly given to
EXXI.



 
(c)
The joint and several obligations of EXXI and Affiliate Buyer are direct and
primary.  Seller may enforce the obligations of EXXI and Affiliate Buyer under
this Agreement against EXXI or Affiliate Buyer without first suing the other or
joining (or giving notice to) the other in any suit or other enforcement
action.  Seller may enforce any and all rights or remedies it may have hereunder
solely against EXXI or solely against Affiliate Buyer without joining or giving
any notice to the other and without in any manner releasing or waiving any
liability or obligations of the other.



12.09.               Severability.  If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement shall remain in full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
shall remain in full force and effect to the extent not held invalid or
unenforceable.
 
12.10.               Article and Section Headings, Construction.  The headings
of Sections and Articles in this Agreement are provided for convenience only and
shall not affect its construction or interpretation.  All references to
“Section” or “Article” refer to the corresponding Section or Article of this
Agreement.  Unless expressly provided to the contrary, “hereunder”, “hereof’,
“herein” and words of similar import are references to this Agreement as a whole
and not any particular Section or other provision of this Agreement.  Each
definition of a defined term herein shall be equally applicable both to the
singular and the plural forms of the term so defined.  All words used in this
Agreement shall be construed to be of such gender or number, as the
circumstances require.  Unless otherwise expressly provided, the word
“including” does not limit the preceding words or terms.  Each of Seller and
Buyer has had substantial input into the drafting and preparation of this
Agreement and has had the opportunity to exercise business discretion in
relation to the negotiation of the details of the transactions contemplated
hereby. This Agreement is the result of arm’s-length negotiations from equal
bargaining positions. It is expressly agreed that this Agreement shall not be
construed against any party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
hereof or who supplied the form of Agreement.

 
58

--------------------------------------------------------------------------------

 

12.11.               Time of Essence.  With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.
 
12.12.               Governing Law.  This Agreement and the relationship of the
parties with respect to the Contemplated Transactions shall be governed by the
laws of the State of Texas without regard to conflicts of laws principles,
except that the law of another jurisdiction shall apply to this Agreement and
the Contemplated Transactions insofar as it is mandatory that the law of such
other jurisdiction apply to this Agreement and the Contemplated Transactions as
a result of this Agreement and the Contemplated Transactions covering or
relating to a part of the Assets for which it is mandatory that the law of such
other jurisdiction, wherein or adjacent to which such part of the Assets are
located, shall apply.
 
12.13.               Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original copy of this
Agreement and all of which, when taken together, shall be deemed to constitute
one and the same agreement.
 
12.14.                Special Waivers.


 
(a)
Waiver of Trade Practices Acts.

 
 
(i)
It is the intention of the parties that Buyer's rights and remedies with respect
to this transaction and with respect to all acts or practices of Seller, past,
present or future, in connection with this transaction shall be governed by
legal principles other than the Texas Deceptive Trade Practices—Consumer
Protection Act, Tex. Bus. & Com. Code Ann. § 17.41 et seq. (the “DTPA”), the
Louisiana unfair trade practices and consumer protection law, La. R.S. 51:1402,
et seq. (the “UTPCPL”), or similar Laws from other jurisdictions (“Other
Consumer Laws”).  As such, Buyer hereby waives the applicability of the DTPA,
the UTPCPL and Other Consumer Laws to this transaction and any and all duties,
rights or remedies that might be imposed by the DTPA, the UTPCPL and/or Other
Consumer Laws, whether such duties, rights and remedies are applied directly by
the DTPA, the UTPCPL or Other Consumer Laws themselves or indirectly in
connection with other statutes.  Buyer acknowledges, represents and warrants
that it is purchasing the goods and/or services covered by this Agreement for
commercial or business use; that it has assets of $25 million or more according
to its most recent financial statement prepared in accordance with generally
accepted accounting principles; that it has knowledge and experience in
financial and business matters that enable it to evaluate the merits and risks
of a transaction such as this; and that it is not in a significantly disparate
bargaining position with Seller.  In furtherance of the foregoing,


 
59

--------------------------------------------------------------------------------

 

WAIVER OF CONSUMER RIGHTS
 
BUYER WAIVES ITS RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES - CONSUMER
PROTECTION ACT, SECTION 17.41 ET SEQ., BUSINESS & COMMERCE CODE, A LAW THAT
GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.  AFTER CONSULTATION WITH AN
ATTORNEY OF BUYER’S OWN SELECTION, BUYER VOLUNTARILY CONSENTS TO THIS WAIVER.
 
 
(ii)
Buyer expressly recognizes that the price for which Seller has agreed to perform
its obligations under this Agreement has been predicated upon the
inapplicability of the DTPA, the UTPCPL and Other Consumer Laws and this waiver
of the DTPA, the UTPCPL and Other Consumer Laws.  Buyer further recognizes that
Seller, in determining to proceed with the entering into of this Agreement, has
expressly relied on this waiver and the inapplicability of the DTPA, the UTPCPL
and Other Consumer Laws.

 
 
(b)
Redhibition Waiver.  Buyer waives all rights in redhibition pursuant to
Louisiana Civil Code Articles 2475 and 2520 through 2548, and acknowledges that
this express waiver shall be considered a material and integral part of this
sale and the consideration thereof.  Buyer acknowledges that this waiver has
been brought to its attention and has been explained in detail and that Buyer
has voluntarily and knowingly consented to this waiver of warranty of fitness
and warranty against redhibitory vices and defects for the Assets.

 
 
(c)
Buyer further recognizes that Seller, in determining to proceed with entering
into this Agreement, has expressly relied on the provisions of this Section
12.14.

 
 
60

--------------------------------------------------------------------------------

 

12.15.               Arbitration.  It is agreed, as a severable and independent
arbitration agreement separately enforceable from the remainder of this
Agreement, that all disputes, controversies, or claims (whether contractual,
tortious, equitable, statutory or otherwise) that may arise among the parties
(or any Person included in Buyer Group or Seller Group) arising out of or in any
way relating to this Agreement shall be finally and exclusively submitted to,
and determined by, binding arbitration.  The arbitration proceedings shall be
held in Houston, Texas.  The arbitration shall be conducted before a single
arbitrator pursuant to the then current Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”).  The AAA shall appoint an
independent arbitrator who does not have any financial interest in the dispute,
controversy or claim or bear any relationship to either party and who maintains
such independence throughout the arbitration proceedings. The arbitrator must be
a licensed and practicing attorney (including any attorney practicing in-house
for a company, with an outside law firm, as a solo practitioner, or as a
professional arbitrator) or a retired judge of a state or federal court.  If the
arbitrator should die, withdraw or otherwise become incapable of serving, or
refuse to serve, a successor arbitrator shall be selected and appointed in the
same manner as the original arbitrator.  In the event of any conflict between
the Commercial Arbitration Rules of the AAA and the provisions of this Section
12.15, the provisions of this Section 12.15 shall govern and control.  The
arbitrator shall apply the laws of the State of Texas (without regard to
conflict of law rules) to the dispute, controversy, or claim, except that the
law of another jurisdiction shall apply to this Agreement and the Contemplated
Transactions insofar as this Agreement and the Contemplated Transactions cover
or relate to a part of the Assets for which it is mandatory that the law of
another jurisdiction, wherein or adjacent to which such part of the Assets are
located, shall apply.  To the extent that they are not inconsistent with the
Commercial Arbitration Rules of the AAA, evidentiary questions shall be governed
by the Texas Rules of Evidence.  The arbitration shall proceed in the absence of
a party who, after due notice, fails to answer or appear; provided, however,
that an award shall not be made solely on the default of a party, but the
arbitrator shall require the party who is present to submit such evidence as the
arbitrator may determine is reasonably required to make an award.  The
arbitrator’s award shall be in writing and shall set forth findings and
conclusions upon which the arbitrator based the award.  The prevailing party in
the arbitration shall be entitled to recover its reasonable attorneys’ fees,
costs, and expenses incurred in connection with the arbitration, as determined
by the arbitrator.  Consequential, indirect, special, exemplary or punitive
damages shall not be allowed except those payable to third parties (and
permitted under Section 10.11) for which liability is allocated among the
parties by the arbitration award.  Any award pursuant to the arbitration shall
be final and binding upon the parties and judgment on the award may be entered
in any federal, state, or international court having jurisdiction, or
application may be made to such court for a judicial confirmation of the award
and an order and judgment enforcing the same, as the case may be.  The
provisions of this Section shall survive the termination of this
Agreement.  Notwithstanding the foregoing, this Section shall not prevent any
party from seeking temporary or preliminary injunctive relief from a court of
competent jurisdiction under appropriate circumstances; provided, however, such
action shall not constitute a waiver of the provisions of this Section.
 
12.16.              Tax Deferred Exchange.  If Seller so requests, Buyer agrees
to cooperate with Seller in a tax-deferred exchange described in Section 1031 of
the Internal Revenue Code of 1986, as amended.  Notwithstanding the foregoing,
Buyer shall not be obligated to enter into any agreement or to consent to an
assignment of Seller’s rights or obligations hereunder which may have the effect
of (i) impairing the title to the Assets, (ii) increasing Buyer’s obligations or
liability hereunder or resulting in any additional cost, expense, or liability
to Buyer; or (iii) requiring Buyer to execute a purchase agreement for the
purchase of the exchange property or to take record title to the exchange
property.  Seller hereby agrees to indemnify, defend, and hold Buyer harmless
from and against any and all costs, expenses, claims, damages, losses, or
liabilities (including, without limitation, reasonable attorney fees and costs)
incurred by Buyer in connection with any exchange transaction or transactions or
the performance by Buyer of its obligations pursuant to this Section.

 
61

--------------------------------------------------------------------------------

 

12.17.               Press Release.  Until six (6) months after the Closing
Date, neither Buyer nor Seller shall make any press release or other public
announcement respecting this Agreement or the Contemplated Transactions without
the consent of the other party, which shall not be unreasonably withheld,
conditioned, or delayed, unless the party desiring to make the release or other
announcement is advised by its counsel that the release or other announcement is
required to comply with any Legal Requirement or stock exchange rule; provided,
however, that the foregoing shall not prevent Buyer or Seller from recording the
Instruments of Conveyances delivered at Closing or from complying with any
disclosure requirements of Governmental Bodies that are applicable to the
transfer of the Assets from Seller to Buyer.  In the event that any party wishes
or is required to make a press release or other public announcement respecting
this Agreement or the Contemplated Transactions that is subject to the
restrictions of this Section, such party will provide the other with a draft of
the press release or other public announcement for review at least five (5)
Business Days prior to the time that such press release or other public
announcement is to be made.  The parties will attempt in good faith to
expeditiously reach agreement on such press release or other public announcement
and the contents thereof.  Failure to provide comments back to the other party
within five (5) Business Days of receipt of the draft release or announcement
will be deemed consent to the public disclosure of such press release or other
public announcement and the content thereof.  If the proposed press release or
other public announcement contains any information required to be kept
confidential under Section 12.18, the withholding of consent by the other party
shall not be deemed to be unreasonable.
 
12.18.               Confidentiality.


 
(a)
Each party shall keep confidential, and cause its Affiliates and instruct its
officers, directors, employees and advisors to keep confidential, all terms and
provisions of this Agreement, except (i) as required by Legal Requirements or
any standards or rules of any stock exchange to which such party or any of its
Affiliates is subject, (ii) for information which is available to the public on
the Closing Date, or thereafter becomes available to the public other than as a
result of a breach of this Section, (iii) to the extent required to be disclosed
in connection with complying with or obtaining a waiver of any Preferential
Purchase Right or Consent, (iv) to the extent required to be disclosed in
connection with a party becoming qualified with the MMS or the Louisiana State
Mineral Board, and (v) to the extent that such party must disclose the same in
any court or arbitration proceedings brought by it to enforce its rights
hereunder.  This Section shall not prevent Buyer or Seller from recording the
Instruments of Conveyances delivered at Closing or from complying with any
disclosure requirements of Governmental Bodies that are applicable to the
transfer of the Assets from Seller to Buyer.  The covenant set forth in this
Section 12.18(a) shall terminate two (2) years after the Closing Date.

 
 
62

--------------------------------------------------------------------------------

 

 
(b)
Until Closing occurs (and for a period of two (2) years after the date hereof
with respect to Confidential Information included in Seller’s financial
statements), the Confidential Information shall be used solely for purposes of
this Agreement (including Buyer’s due diligence with respect to the Assets),
shall be held confidential by Buyer and its Representatives, and shall not be
disclosed in any way by Buyer or its Representatives to any third party without
Seller’s prior written approval, provided that the Buyer may, without such
approval, disclose Confidential Information:

 
 
(i)
to any outside professional consultants or advisers, upon obtaining a similar
undertaking of confidentiality (but excluding this proviso) from such
consultants;

 
 
(ii)
to any bank, financial institution, investment bank, private equity fund or
other bona fide lender from whom Buyer is seeking or obtaining finance for the
Purchase Price or part thereof, upon obtaining a similar undertaking of
confidentiality (but excluding this proviso) from such lender;

 
 
(iii)
to the extent required by any applicable Legal Requirements, or the requirements
of the U.S. Securities and Exchange Commission or any recognized stock exchange
or over-the-counter exchange, in compliance with its rules and regulations;

 
 
(iv)
to any Governmental Body lawfully requesting such information, subject to the
terms set forth in Section 12.18(c);

 
 
(v)
to those of Buyer’s Representatives and Affiliates who need to know such
Confidential Information for the purposes of this Agreements and who shall (i)
be advised by Buyer of this Section 12.18 and (ii) agree to be bound by the
provisions hereof;

 
 
63

--------------------------------------------------------------------------------

 

 
(c)
If Buyer is requested to disclose any Confidential Information in connection
with any legal or administrative proceeding or investigation, Buyer will notify
Seller immediately in writing of the existence, terms and circumstances
surrounding such a request so that Seller may, in its sole discretion, seek a
protective order or other appropriate remedy and/or take steps to resist or
narrow the scope of the disclosure sought by such request.  Buyer agrees to
assist Seller in seeking a protective order or other remedy, if requested by
Seller.  If a protective order or other remedy is not obtained and, in the
written opinion of Buyer’s counsel, disclosure is required by Legal
Requirements, Buyer may make such disclosure without liability under this
Agreement, provided that Buyer furnishes only that portion of the Confidential
Information which is required to be disclosed by Legal Requirements, Buyer gives
Seller notice of the information to be disclosed as far in advance of its
disclosure as practicable and Buyer uses all reasonable efforts to ensure that
confidential treatment will be accorded to all such disclosed Confidential
Information.

 
 
(d)
Buyer shall be fully liable and responsible for any Breach by Buyer, its
Affiliates or any of Buyer’s or its Affiliate’s Representatives of subsections
(b) through (e) of this Section 12.18 and Buyer agrees that any such Breach
shall cause immediate and irreparable injury to Seller.  In addition to any
remedies at law, Seller shall be entitled to equitable relief from a court of
competent jurisdiction, including, but not limited to, temporary restraining
orders, preliminary injunctions and permanent injunctions.

 
 
(e)
If this Agreement terminates prior to the Closing, promptly upon receipt of
written notice from Seller demanding the return by Buyer of the Confidential
Information, Buyer shall immediately (and cause its Affiliates and Buyer’s or
its Affiliate’s Representatives to immediately):

 
 
(i)
deliver to Seller all documents, all copies of such documents and other
materials in whatever form (including interpretations and maps) or in or on
which any such Confidential Information is contained or recorded that is in its
possession, custody or control or in the possession, custody or control of
Buyer, its Affiliates or Buyer’s or its Affiliates’ Representatives or any other
Person to whom the Confidential Information was disclosed by Buyer, its
Affiliates or such Representatives, or in lieu of delivering any portion of such
Confidential Information to Seller, Buyer may destroy such portion of the
Confidential Information and provide Seller with a written certification from an
officer of Buyer that it has destroyed such portion of the Confidential
Information; and

 
 
(ii)
destroy, delete or otherwise stop holding any other Confidential Information,
whether held in electronic or any other form;

 
provided, however, that:

 
64

--------------------------------------------------------------------------------

 


(1)           the foregoing obligation to deliver, destroy, delete or otherwise
stop holding any Confidential Information shall not apply to corporate documents
which are required to be retained by law or which are presented to Buyer’s or
any of its Affiliate’s executive board (or the equivalent thereof), in which
case Buyer or such Affiliate will take appropriate measures to preserve its
confidentiality until destroyed; and


(2)           the obligation to delete or otherwise stop holding any
Confidential Information from any computer, word processor or other devices
shall not apply to automatically made back-up copies of computer records.  To
the extent that computer back-up procedures create such copies Buyer or its
Affiliate may retain these for the period normally used to archive back-up
computer records and all back-up copies of computer records; however, such
back-up computer records and back-up copies of computer records shall be shall
be subject to the provisions of this Agreement for the term of this Agreement or
until the same are earlier destroyed.


 
(f)
The covenants set forth in Section 12.18(b) through (e) shall terminate upon
Closing; provided that Buyer shall remain liable to Seller for, and shall
defend, indemnify and hold harmless Seller Group from and against, any Damages
incurred by or claimed against Seller Group resulting from any Breach by Buyer,
its Affiliates or any of Buyer’s or its Affiliate’s Representatives of
subsections (b) through (e) of this Section 12.18 prior to such termination.

 
12.19.               Financial Information.  Seller will use commercially
reasonable efforts to provide to Buyer within ten (10) Business Days of the
execution of this Agreement such financial information as Buyer reasonably
requires to prepare disclosures required by Statement of Financial Accounting
Standards No. 69 - Disclosures about Oil and Gas Producing Activities for each
of the twelve-month periods ended June 30, 2009, 2008, and 2007.  Until Closing,
Seller agrees to cooperate with Buyer’s independent accountants as may be
reasonably necessary in connection with the preparation of the disclosures
referred to in the immediately preceding sentence, including Buyer’s preparation
of audited statements of revenue and direct operating expenses of the Assets for
each of the twelve-month periods ended June 30, 2009, 2008, and 2007 to be
included in the Registration Statement, Form 8-K, Form 10-K or other filings to
be made by Buyer with the SEC. Buyer will retain independent accountants to
perform the audit of the statements of revenue and direct operating expenses of
the Assets.  Buyer will reimburse Seller for all reasonable costs and expenses
of Seller with respect to Seller’s performance of its obligations under this
Section 12.19.  Seller will provide to Buyer a copy of Seller’s audited
financial statements for each of the years ended December 31, 2007 and 2008 and
Seller’s unaudited financial statements for the six months ended June 30, 2009.

 
65

--------------------------------------------------------------------------------

 

12.20.               Amendments of Disclosure Schedules.  Prior to Closing,
Seller may, from time to time, by delivering a written copy thereof to Buyer,
supplement or amend its disclosure schedules attached to this Agreement relating
to any representations or warranties of Seller, to include reference to any
matter relating to Seller or the Assets which first arises or occurs after the
date of execution of this Agreement and does not result from a Breach by Seller
of any of its covenants or of any of its representations and warranties made as
of the date of this Agreement.  Any such supplement or amendment of any such
disclosure schedule by Seller will be effective to cure and correct any Breach
by Seller or failure to satisfy any condition to Closing that would have existed
absent such amendment or supplement.
 
[Signature Page Follows]

 
66

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
 

 
SELLER:
     
MitEnergy Upstream LLC
       
By:
/s/ Kohei Omori
 
Name: Kohei Omori
 
Title: Executive Vice President and Chief Compliance Officer
       
BUYER:
     
Energy XXI, Inc.
       
By:
/s/ Ben Marchive
 
Name: Ben Marchive
 
Title: President

 
 
67

--------------------------------------------------------------------------------

 
 
[jpg.exhibit10]

 
 
 

--------------------------------------------------------------------------------

 